        Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 1 of 99
                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


GHASSAN ALASAAD et al.,

              Plaintiffs,

       v.                                                 Civil Action No. 17-cv-11730-DJC

KEVIN McALEENAN, Acting Secretary of the                  Hon. Denise J. Casper
U.S. Department of Homeland Security, in his
official capacity et al.,

              Defendants.



          PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STATEMENT
 OF UNDISPUTED MATERIAL FACTS AND REPLY IN SUPPORT OF PLAINTIFFS’
             STATEMENT OF UNDISPUTED MATERIAL FACTS


        Pursuant to Fed. R. Civ. P. 56(c) and Local Rule 56.1, Plaintiffs hereby submit their

Response to Defendants’ Statement of Undisputed Material Facts, ECF No. 98 (“Def. SUMF”),

and their Reply in support of Plaintiffs’ Statement of Undisputed Material Facts, ECF No. 90-2

(“Pl. SUMF”). Although Plaintiffs dispute Defendants’ characterizations of certain evidence, or

dispute that certain facts are material, Plaintiffs do not contend that there are any issues of

material fact to be tried.

        PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STATEMENT OF UNDISPUTED
                            MATERIAL FACTS

FACTS RELATING TO PLAINTIFF’ CONSTITUTIONAL CLAIMS

Defendants’ Mission Responsibilities:

1.      Defendant, Department of Homeland Security (“DHS”), through its components U.S.

Customs and Border Protection (“CBP”) and U.S. Immigration and Customs Enforcement

(“ICE”), has broad powers to prevent the entry of terrorists, and the instruments of terrorism into




                                                  1
        Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 2 of 99
the United States and to enforce numerous criminal and civil federal laws at the border. See 6

U.S.C. § 202, § 211.

               Plaintiffs’ Response: Defendants’ statement is a legal assertion for

               which no response is required under Federal Rule of Civil Procedure

               56(c) and/or Local Rule 56.1. To the extent a response is deemed

               required: Plaintiffs do not dispute that Defendants have the authority to

               enforce certain laws at the border. Plaintiffs dispute the characterization

               of Defendants’ statutory authority and refer the Court to the relevant

               statutes themselves. Plaintiffs clarify that the scope of Defendants’

               statutory authority is circumscribed by the Constitution.

2.      CBP’s law enforcement mission is primarily interdictive in nature – identifying and

mitigating threats to border security and stopping prohibited and restricted goods and persons

from crossing the border, while facilitating and expediting the flow of legitimate travelers and

trade. See Declaration of Randy J. Howe (“Howe Decl.) ¶ 7 (Ex. A); 6 U.S.C. § 211.

               Plaintiffs’ Response: Defendants’ statement is a legal assertion and/or

               opinion for which no response is required under Federal Rule of Civil

               Procedure 56(c) and/or Local Rule 56.1. To the extent a response is

               deemed required: Plaintiffs do not dispute that CBP’s mandate includes

               preventing prohibited goods and inadmissible persons from entering the

               United States, while facilitating the flow of legitimate travelers and

               trade. Plaintiffs dispute Defendants’ characterization of their statutory

               authority and refer the Court to the relevant statutes themselves.

               Plaintiffs clarify that the scope of Defendants’ statutory authority is

               circumscribed by the Constitution.




                                                 2
        Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 3 of 99
3.     CBP is responsible for enforcing criminal and civil laws and administering

comprehensive regulatory schemes relating to immigration, custom, international trade, child

pornography, drug smuggling, weapons trafficking, financial crimes as well as national security

and terrorism. Howe Decl. ¶ 7. CBP also enforces a host of other laws at the border on behalf of

various federal agencies. Id. See, e.g., 31 U.S.C. § 5317; 19 CFR 161.2(a); 19 CFR Part 12.

               Plaintiffs’ Response: Defendants’ statement is a legal assertion for

               which no response is required under Federal Rule of Civil Procedure

               56(c) and/or Local Rule 56.1. To the extent a response is deemed

               required: Plaintiffs do not dispute that CBP is responsible for enforcing

               certain laws at the border. Plaintiffs dispute the characterization of

               Defendants’ statutory authority and refer the Court to the relevant

               statutes themselves. Plaintiffs clarify that the scope of Defendants’

               statutory authority is circumscribed by the Constitution.

4.     ICE’s Homeland Security Investigations (HSI), is principal investigative arm of DHS and

is charged with securing the United States from transnational criminal threats. HSI’s mission is

to investigate, disrupt, and dismantle terrorist, transnational, and other criminal organizations

that threaten or seek to exploit the customs and immigration laws of the United States. HSI

enforces a diverse portfolio of federal laws, including all types of cross-border criminal activity.

Declaration of David L. Denton (“Denton Decl.”) ¶ 5 (Ex. B).

               Plaintiffs’ Response: Defendants’ statement is a legal assertion for

               which no response is required under Federal Rule of Civil Procedure

               56(c) and/or Local Rule 56.1. To the extent a response is deemed

               required: Plaintiffs do not dispute that HSI enforces certain laws at the

               border. Plaintiffs dispute the characterization of HSI’s authority, for

               which Defendants identify no statutory basis. Plaintiffs clarify that the



                                                  3
        Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 4 of 99
               scope of HSI’s authority is circumscribed by the Constitution.

5.     To accomplish their mission responsibilities. CBP officers and/or ICE Special Agents

may conduct an inspection of the traveler and his or her personal belongings, including any

electronic devices. Howe Decl. ¶ 7, 17, 21–23; Denton Decl. ¶¶ 6–7, 11; see generally PIA dated

August 25, 2009 (“2009 PIA”) at Bates 221–22 (Ex. C.).

               Plaintiffs’ Response: Plaintiffs do not dispute that travelers are subject

               to inspection at the border. Plaintiffs clarify that such inspection,

               including any search of electronic devices, is subject to statutory and

               constitutional limits.

       Defendants’ Policies:

6.     In August 2009, CBP and ICE issued policies on their longstanding authority to search

and inspect electronic devices at the international border. See generally Border Searches of

Electronic Devices, ICE Directive 10044.1 (also known as ICE Directive No. 7-6.1) (Aug. 18,

2009) (Ex. D); Border Search of Electronic Devices Containing Information, CBP Directive No.

3340-049, (Aug. 20, 2009) (Ex. E);

               Plaintiffs’ Response: Plaintiffs do not dispute that CBP and ICE issued

               device-search policies in 2009. Plaintiffs dispute Defendants’

               characterization of their border search authority as including warrantless

               or suspicionless searches of electronic devices, which is additionally a

               legal assertion for which no response is required under Federal Rule of

               Civil Procedure 56(c) and/or Local Rule 56.1.

7.     In January, 2018, CBP revised its Directive. See Border Search of Electronic Devices,

CBP Directive No. 3340-049A, (Jan 4, 2018) (“2018 CBP Directive”) (Ex. F). Specifically,

2018 CBP Directive, among other things, (1) clarified the scope of CBP border searches of

electronic devices and explicitly stated that measures would be taken to avoid accessing



                                                  4
        Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 5 of 99
information only stored remotely (e.g., on the “cloud”); (2) distinguished between different types

of searches (basic and advanced); and (3) applied a heightened standard for advanced searches

(reasonable suspicion or national security concern). See id. ¶ 5.1.

               Plaintiffs’ Response: Defendants’ statement with regard to “a

               heightened standard” lacks support in the cited record materials per

               Federal Rule of Civil Procedure 56(c) and/or Local Rule 56.1. Plaintiffs

               dispute that the CBP 2018 Directive uses the word “heightened” and

               further dispute, as a legal matter, that the Directive’s “national security

               concern” standard is a “heightened” standard. Otherwise, no dispute.

8.      The updated CBP Directive defines an “advanced search” as any search in which an

officer connects external equipment, through a wired or wireless connection, to an electronic

device, not merely to gain access to the device, but to review, copy and/or analyze its contents.

Id. § 5.1.4. A basic search is any border search that is not an advanced search. Id. § 5.1.3. The

updated Directive further clarified that an advanced search should only be conducted where there

is reasonable suspicion of activity in violation of the laws enforced or administered by CBP and

ICE or in which there is a national security concern, and requires advance supervisory approval

Id. § 5.1.4.

               Plaintiffs’ Response: Plaintiffs dispute that the CBP 2018 Directive

               mentions laws enforced or administered by ICE. Otherwise, no dispute.

9.      ICE uses the same definitions of basic and advanced searches and only conducts

advanced searches when there is reasonable suspicion. Stipulated Facts ¶¶ 1, 14. (Ex. G); Denton

Decl. ¶ 11; HSI Legal Update – Border Search of Electronic Devices, May 11, 2018 at Bates

1266-67.

               Plaintiffs’ Response: Plaintiffs do not dispute that ICE uses the same

               definitions of basic and advanced searches as CBP, and that ICE policy



                                                  5
        Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 6 of 99
               requires that advanced searches be based on reasonable suspicion. To

               the extent Defendants assert that all advanced searches are, in fact,

               supported by reasonable suspicion, that assertion lacks support in the

               cited record materials per Federal Rule of Civil Procedure 56(c) and/or

               Local Rule 56.1; Plaintiffs dispute that assertion and further dispute that

               it is material.

10.    These policies have been carefully crafted to provide the Government, through DHS and

its components, with the tools necessary to secure the nation’s border, while simultaneously

striving to protect personal privacy. See PIA, January 4, 2018 at Bates 0174-0195 (Ex. H).

               Plaintiffs’ Response: Defendants’ statement includes legal assertions

               and/or opinions for which no response is required under Federal Rule of

               Civil Procedure 56(c) and/or Local Rule 56.1. To the extent a response

               is deemed required: Plaintiffs dispute that Defendants’ policies

               permitting warrantless, suspicionless searches of electronic devices are

               necessary to border security, see Pl. SUMF at ¶¶ 92–119, or protective

               of personal privacy, see id. at ¶¶ 63–80.

11.    These policies permit CBP Officers and ICE Special Agents to search information

contained in electronic devices subject to the guidelines set forth in the policy directives and any

other applicable laws. See ICE Directive ¶ 6.1; CBP Directive ¶¶ 4, 5.

               Plaintiffs’ Response: No dispute. Plaintiffs clarify that the CBP and

               ICE policies, and “any other applicable laws,” are subject to

               constitutional limits.

12.    The policies recognize that it is not always possible to complete the search of a traveler’s

electronic device while he or she waits at the border. ICE Directive ¶ 6.1; CBP Directive ¶ 5.4.

The policies therefore require the searches of detained devices to be completed, in a reasonable



                                                 6
        Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 7 of 99
time given the facts and circumstances of the particular search. ICE Directive ¶ 8.3(1); CBP

Directive ¶ 5.4.

               Plaintiffs’ Response: Plaintiffs dispute Defendants’ characterization of

               what the policies “recognize.” Plaintiffs refer the Court to Pl. SUMF at

               ¶¶ 11, 12, and 21.

Border Searches:

13.    Border inspections are unique and unlike any other law enforcement activity. CBP’s

mission to inspect all people and things that cross the border must be balanced with its mission to

facilitate the flow of travelers and trade. Howe Decl. ¶ 8; 6 U.S.C. § 211.

               Plaintiffs’ Response: Defendants’ statement is a legal assertion and/or

               opinion for which no response is required under Federal Rule of Civil

               Procedure 56(c) and/or Local Rule 56.1. To the extent a response is

               deemed required: Plaintiffs dispute, as a legal matter, that border

               inspections are unlike any other law enforcement activity. Plaintiffs

               further clarify that the referenced statutory authority is circumscribed by

               the Constitution.

14.    Over one million travelers per day go through U.S. ports of entry, and CBP has limited to

no advance information about these travelers. The sheer volume of people and merchandise

passing through the border each day means CBP has a limited amount of time to determine the

specific law enforcement actions appropriate for each encounter. Howe Decl. ¶ 8.

               Plaintiffs’ Response: Plaintiffs do not dispute Defendants’ assessment

               of the approximate volume of travelers who transit U.S. ports of entry.

               Plaintiffs dispute Defendants’ statement that CBP “has limited to no

               advance information” about travelers. See Exh. 49 (ICE 30(b)(6) depo.)

               at 159:23– 161:8 (ICE and CBP have access to the Advance Passenger



                                                 7
        Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 8 of 99
               Information System (“APIS”), which provides information about

               passengers traveling by air prior to their arrival); Exh. 23, ECF No. 91-

               22 (Privacy Impact Assessment for the Automated Targeting System

               (“ATS”)) at Bates 998 (ATS ingests data from the APIS); Pl. SUMF at

               ¶¶ 28, 36–44 (ATS generates “lookouts” that prompt referrals of

               travelers to secondary inspection). Plaintiffs do not dispute that CBP has

               a limited amount of time to undertake any law enforcement actions

               during encounters with travelers at the border.

15.    CBP officers evaluate the totality of the circumstances for each encounter at the border

and will consider every piece of relevant information available to determine if the person and

goods are admissible into the United States, if there is a violation of any of the laws CBP

enforces, or if there is a threat to border security. Howe Decl. ¶¶ 10, 14-16. The ability to engage

in these actions and the discretion to determine – based on the totality of the circumstances –

which actions are appropriate in a given inspection is crucial to CBP’s ability to secure the

border and identify and interdict threats to national security. Id. ¶ 16.

               Plaintiffs’ Response: Plaintiffs do not dispute that CBP’s policy is for

               officers to evaluate the totality of the circumstances during encounters at

               the border, and to consider all relevant information available in

               determining whether a person or goods are admissible into the United

               States, if there is a violation of the any of the laws CBP enforces, or if

               there is a threat to border security. To the extent that Defendants assert

               CBP officers evaluate the totality of the circumstances in every instance,

               that assertion lacks support in the record per Federal Rule of Civil

               Procedure 56(c) and/or Local Rule 56.1; Plaintiffs dispute that assertion

               and further dispute that it is material. The second sentence is a statement



                                                   8
        Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 9 of 99
               of opinion for which no response is required under Federal Rule of Civil

               Procedure 56(c) and/or Local Rule 56.1. To the extent a response is

               deemed required: Defendants’ reference to “these actions” is vague and

               ambiguous. Plaintiffs do not dispute that CBP officers exercise some

               discretion in determining which actions to take during a given

               inspection. To the extent the “actions” include searches of electronic

               devices, Plaintiffs dispute that such searches are “crucial to CBP’s

               ability to secure the border and identify and interdict threats to national

               security.” See Pl. SUMF at ¶¶ 92–98 (non-prevalence of digital

               contraband at the border); 99–102 (lack of evidence that warrantless,

               suspicionless device searches are effective); 103–119 (feasibility of

               obtaining warrants and/or applying probable cause and reasonable

               suspicion standards).

16.    TECS is CBP’s principal law enforcement and anti-terrorism database system used at the

border to assist with inspections and determinations regarding admissibility of arriving persons.

Howe Decl. ¶ 9. TECS includes law enforcement “lookouts” and other records entered by CBP

and other law enforcement agencies regarding persons of interest. Id. TECS also includes law

enforcement records documenting certain inspections conducted by CBP at the border, including

border searches of electronic devices. Id.

               Plaintiffs’ Response: No dispute.

17.    CBP’s documentation of its inspections are official government records made by the

agency to evidence the decisions made and activities undertaken by CBP during the course of the

encounter. Howe Decl. ¶ 9.

               Plaintiffs’ Response: Defendants’ statement is a legal assertion for

               which no response is required under Federal Rule of Civil Procedure



                                                 9
        Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 10 of 99
               56(c) and/or Local Rule 56.1. To the extent a response is deemed

               required: no dispute. Plaintiffs clarify that such records, including TECS

               records, may be subject to expungement if collected in violation of the

               Constitution.

18.     Upon arrival at a port of entry, at the primary point of inspection, CBP Officers inspect

travelers’ documentation (e.g., passport, customs declaration), ask questions regarding their

travel and search CBP systems for relevant information. Howe Decl. ¶12. At primary, a CBP

Officer may conduct limited queries of information maintained in TECS. Id. The information

available to an officer at primary does not generally include information relating to past border

searches of electronic devices. Id.

               Plaintiffs’ Response: No dispute.

19.     If CBP has advance information about travelers or merchandise, CBP compares the

advance information against law enforcement and intelligence information and conducts risk

assessments to identify travelers or merchandise that warrant additional scrutiny, and a “lookout”

can be placed in the TECs system to advise officers to perform additional scrutiny. Howe Decl.

¶ 11.

               Plaintiffs’ Response: To the extent Defendants assert that travelers or

               merchandise that are the subjects of “lookouts” actually warrant

               additional scrutiny in all instances, that assertion lacks support in the

               record per Federal Rule of Civil Procedure 56(c) and/or Local Rule 56.1;

               Plaintiffs dispute that assertion and further dispute that it is material.

               Otherwise, no dispute.

20.     CBP has little to no advance travel information about individuals traveling across land

ports of entry. Howe Decl. ¶ 33.

               Plaintiffs’ Response: No dispute.



                                                  10
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 11 of 99
21.    The vast majority of border searches of electronic devices are basic searches that may be

as short as a matter of minutes and that may involve briefly scrolling through the device. Howe

Decl. ¶ 31. In many instances, a brief, basic search is sufficient to alleviate – or heighten –

concerns presented during a border inspection. Id.

               Plaintiffs’ Response: Plaintiffs refer the Court to Pl. SUMF at ¶¶ 53

               and 54, which set forth the precise numbers of basic and advanced

               device searches CBP conducted in fiscal years 2012 through 2017.

               Plaintiffs clarify that ICE does not maintain records of the number of

               basic searches it conducts, see Pl. SUMF at ¶ 56, and therefore cannot

               identify what percentage of the overall number of device searches it

               conducts are basic searches. Plaintiffs do not dispute that basic searches

               of electronic devices may be as short as “a matter of minutes” but

               Plaintiffs clarify that Defendants place no limit on how long a basic

               search may take. See Exh. 50 (CBP 30(b)(6) depo.) at 140:16–18 (Q:

               “Are there limits on how long a basic search can take?” A: “Not until

               we’re satisfied.”). Defendants’ reference to “many instances” is vague

               and ambiguous. Plaintiffs do not dispute that a basic search could

               alleviate or heighten concerns during a border inspection.

22.    Given the volume of travelers that CBP processes, and in order to ensure efficiency, if

based on his or her extensive training and experience, a CBP officer determines that additional

scrutiny beyond the brief initial encounter is warranted, the traveler will be referred for a

continuation of their inspection, often referred to as “secondary” or “secondary inspection.”

Howe Decl. ¶ 13. A secondary inspection is a continuation of the border inspection and an

officer may refer any traveler to secondary inspection. Id.

               Plaintiffs’ Response: Plaintiffs dispute Defendants’ characterization of



                                                  11
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 12 of 99
               “extensive training and experience” as applying generally to all CBP

               officers or in all circumstances. Otherwise, no dispute.

23.    At secondary, the CBP officer may run law enforcement queries through TECS and other

CBP systems. Howe Dec. ¶ 13. The information available to officers at secondary includes the

same types of information available at primary, but may also include additional records relating

to prior encounters between the traveler and CBP. Howe Decl. ¶13.

               Plaintiffs’ Response: No dispute.

24.    CBP shares it border search authority with ICE whose HSI Special Agents are also

designated as customs officers and immigration officers, in addition to being criminal

investigators. Where circumstances warrant, CBP Officers may notify ICE HIS of a matter

encountered during the course of a border inspection and ICE HSI agents may engage in

additional follow-up investigation, particularly where the matter may be a candidate for criminal

prosecution Howe Decl. ¶ 18; Denton Decl. ¶ 12.

               Plaintiffs’ Response: Defendants’ statement regarding ICE’s border

               search authority is a legal assertion for which no response is required

               under Federal Rule of Civil Procedure 56(c) and/or Local Rule 56.1. To

               the extent a response is deemed required: Plaintiffs do not dispute that

               ICE designates HSI agents as customs officers, immigration officers,

               and “criminal investigators.” Plaintiffs also do not dispute that CBP

               officers sometimes notify HSI of a matter encountered during the course

               of a border inspection, and that HSI agents then engage in follow-up

               investigation. To the extent Defendants assert that “circumstances

               warrant” such notification and/or follow-up investigation in all

               instances, that assertion lacks support in the record per Federal Rule of

               Civil Procedure 56(c) and/or Local Rule 56.1; Plaintiffs dispute that



                                                12
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 13 of 99
               assertion and further dispute that it is material.

25.    HSI does not undertake border searches to uncover evidence of crimes that lack a nexus

to the border. Denton Decl. ¶ 10. However, during a border search HSI Special Agents may

encounter evidence of crimes that have no border nexus and may share the information with the

agency responsible for enforcing or administering the applicable law or, as federal law

enforcement officers generally empowered to enforce federal criminal law, act on it themselves.

Id.

               Plaintiffs’ Response: Plaintiffs dispute that “HSI does not undertake

               border searches to uncover evidence of crimes that lack a nexus to the

               border.” See Def. Resp. to Pl. SUMF, ECF No. 98 at ¶ 84 (ICE conducts

               warrantless or suspicionless border searches of electronic devices to find

               evidence of law violations unrelated to the border when it is “also

               investigating that individual for violation of a cross-border crime within

               the jurisdiction of ICE”). Plaintiffs do not dispute that HSI agents

               sometimes share information with the agency responsible for enforcing

               or administering the applicable law, or that HSI agents sometimes act on

               such information themselves. Plaintiffs dispute Defendants’

               characterization of HSI agents as “officers generally empowered to

               enforce federal criminal law.”

26.    Prior to conducting a border search, HSI Special Agents can review information on a

traveler contained in various government systems, including CBP’s record systems and in ICE’s

Investigative Case Management System (ICM). Denton Decl. ¶ 14.

               Plaintiffs’ Response: No dispute.

27.    ICM is a system that enables ICE personnel to create an electronic case file that organizes

and links all records and documents associated with an investigation, so they are easily



                                                  13
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 14 of 99
accessible from a single location and enables personnel to link records to multiple investigations.

Denton Decl. ¶ 14.

               Plaintiffs’ Response: No dispute.

28.    When a border search is conducted, HSI Special Agents must record the occurrence of a

search in ICE’s Investigation Case Management System (ICM). Denton Decl. ¶15. Special

Agents can also record in ICM their impressions of the search or notable observations. Id.

               Plaintiffs’ Response: No dispute.

29.    ICM does not contain the forensic copies of the data on any electronic device, which are

stored separately. Denton Decl. ¶ 15. ICM only contains the descriptions that a Special Agent

may make of what is observed during a search. Id. These federal records are maintained in

accordance with section 8.5(1)(b) of ICE Directive 10044.1. Id.

               Plaintiffs’ Response: No dispute as to the first and second sentences.

               The third sentence is a legal assertion for which no response is required

               under Federal Rule of Civil Procedure 56(c) and/or Local Rule 56.1. To

               the extent a response is deemed required: To the extent Defendants

               assert that ICM records are maintained in accordance with section

               8.5(1)(b) of ICE Directive 10044.1in all instances, that assertion lacks

               support in the record per Federal Rule of Civil Procedure 56(c) and/or

               Local Rule 56.1; Plaintiffs dispute that assertion and further dispute that

               it is material. Plaintiffs further clarify that such records may be subject

               to expungement if collected in violation of the Constitution.

30.    In FY 2017, CBP conducted 30,524 border searches of electronic devices and processed

more than 397 million arriving international travelers; only approximately 0.007% of arriving

travelers had their devices searched. Less than 3,500 of those searches were advanced searches.




                                                 14
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 15 of 99
See Stipulated Facts 13; Response to Interrog. 6. (Ex. I). In that same year, ICE conducted only

681 advanced searches. Stipulated Facts 15.

               Plaintiffs’ Response: No dispute.

       Warrantless Border Searches of Electronic Devices Support Defendants’ Mission

31.    All persons, conveyances, cargo, baggage, personal effects and merchandise of every

description may be subject to a border inspection, inbound or outbound. Howe Decl. ¶ 21. This

may include things as varied as a shipping container, a mobile home, a suitcase, or a purse, along

with any items these things might contain. Id.

               Plaintiffs’ Response: No dispute. Plaintiffs clarify that border

               inspections are subject to statutory and constitutional limits.

32.    As international travelers carry more electronic devices, there is a greater likelihood that

information that was previously maintained in hard copy form, and easily accessible to CBP

Officers, is now maintained electronically. Howe Decl. ¶ 26.

               Plaintiffs’ Response: Defendants’ statement lacks foundation and is an

               opinion for which no response is required under Federal Rule of Civil

               Procedure 56(c) and/or Local Rule 56.1. To the extent a response is

               deemed required: Plaintiffs do not dispute that some information

               previously maintained in hard copy form is now maintained

               electronically. Plaintiffs dispute Defendants’ unsupported assertions

               regarding the “likelihood” that information that was previously

               maintained in hard copy form is now maintained electronically, and the

               ease with which CBP officers previously accessed information in hard

               copy form, which lack support in the record per Federal Rule of Civil

               Procedure 56(c) and/or Local Rule 56.1. Plaintiffs refer the Court to Pl.

               SUMF at ¶¶ 63–64 (volume and range of information stored in



                                                 15
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 16 of 99
               electronic devices).

33.    Electronic devices themselves are merchandise and can contain both merchandise and

evidence relating to merchandise. There is a myriad of electronic devices, such as computers,

phones, tablets, flash drives, and SD Cards, which can all be encountered at the border. Denton

Decl. ¶ 7; Howe Decl. ¶¶ 23, 25.

               Plaintiffs’ Response: The first sentence is a legal assertion for which no

               response is required under Federal Rule of Civil Procedure 56(c) and/or

               Local Rule 56.1. To the extent a response is deemed required: Plaintiffs

               dispute, as a legal matter, that all electronic devices themselves are

               merchandise, and further dispute that this is a material fact. Defendants’

               statement that electronic devices can contain merchandise is vague and

               ambiguous. Plaintiffs do not dispute that electronic devices can contain

               evidence related to merchandise. No dispute as to the second sentence.

34.    Electronic border device searches advance the Defendants interest in stopping contraband

because electronic devices can contain illegal goods just as easily as any other container. See

Howe Decl. ¶¶ 23, 39; Denton Decl. ¶¶ 7-8, 16.

               Plaintiffs’ Response: Defendants’ statement is a legal assertion for

               which no response is required under Federal Rule of Civil Procedure

               56(c) and/or Local Rule 56.1. To the extent a response is deemed

               required: Plaintiffs do not dispute that electronic devices can contain

               illegal content in the form of digital data but do dispute that such illegal

               content is the equivalent of “illegal goods” stored in a physical

               container. Plaintiffs dispute, as a legal matter, that warrantless or

               suspicionless border searches of electronic devices sufficiently advance

               Defendants’ interests or outweigh the extraordinary privacy interests



                                                 16
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 17 of 99
               travelers have in their devices. See Pl. SUMF at ¶¶ 63–76 (sensitivity of

               content and invasiveness of searches); 92–98 (non-prevalence of digital

               contraband at the border); 99–102 (lack of evidence that warrantless,

               suspicionless device searches are effective); 103–119 (feasibility of

               obtaining warrants and/or applying probable cause and reasonable

               suspicion standards).

35.    Electronic devices can contain many types of “digital contraband” such as child

pornography, classified information, and counterfeit media. See Howe Decl. ¶ 23.

               Plaintiffs’ Response: Plaintiffs dispute Defendants’ assertion that

               electronic devices can contain “many” types of digital contraband,

               which lacks foundation and is not supported by the record. Plaintiffs do

               not dispute that electronic devices can contain more than one type of

               digital contraband. Plaintiffs note that Defendants’ declarant, when

               testifying as a Rule 30(b)(6) witness on behalf of Defendant CBP, did

               not identify types of digital contraband other than child pornography.

               Exh. 13, ECF No. 91-12 (CBP 30(b)(6) depo.) at 62:8–66:15.

36.    Electronic devices can also contain evidence of contraband, such as child pornography or

items that violate intellectual property rights; classified information; export controlled material,

drug trafficking, firearm smuggling, and export control violations. Howe Decl. ¶ 23-24, 28, 30;

Denton Decl. ¶¶ 24-27.

               Plaintiffs’ Response: Plaintiffs dispute that Defendants’ statement

               accurately characterizes the cited material. The Howe Declaration states,

               “Electronic devices can also contain records which constitute evidence

               of a crime or other legal violation,” which Plaintiffs do not dispute. Exh.

               A, ECF No. 98-1 (Howe Decl.) at ¶ 23.



                                                 17
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 18 of 99
37.    Defendants’ searches of electronic devices at the border have successfully uncovered

threats to national security, information pertaining to terrorism, illegal activities, contraband, and

the inadmissibility of people and things. Howe Decl. ¶¶ 27-30; Denton Decl. ¶¶ 16, 24-27.

               Plaintiffs’ Response: Plaintiffs dispute Defendants’ statement because

               it lacks foundation per Federal Rule of Civil Procedure 56(c)(2)/Local

               Rule 56.1. To the extent a response is deemed required: Defendants’

               reference to “threats to national security” and “information pertaining to

               terrorism” are vague and ambiguous. Plaintiffs do not dispute that

               border searches of electronic devices have uncovered digital contraband.

               Plaintiffs refer the Court to Pl. SUMF at ¶¶ 92–98 (non-prevalence of

               digital contraband at the border); 99–102 (lack of evidence that

               warrantless, suspicionless device searches are effective).

38.    There have been numerous instances where CBP conducted searches without any

advance information or suspicion and found evidence that revealed threats to national and/or

border security. Howe Decl. ¶ 28.

               Plaintiffs’ Response: Plaintiffs do not dispute that the Howe

               Declaration provides this assertion. Defendants’ reference to “numerous

               instances” and “threats to national and/or border security” are vague and

               ambiguous. Defendants’ reference to “evidence” in the context of

               “threats to national and/or border security”—i.e., absent an indication

               that a traveler was carrying contraband or engaged in illegal activity—is

               vague and ambiguous. Plaintiffs refer the Court to Pl. SUMF at ¶¶ 92–

               98 (non-prevalence of digital contraband at the border); 99–102 (lack of

               evidence that warrantless, suspicionless device searches are effective).




                                                  18
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 19 of 99
39.    There have been numerous instances where CBP conducted searches without any

advance information or suspicion and found evidence that contradicted an individual’s state

purpose for travel to the United States. Howe Decl. ¶ 29.

               Plaintiffs’ Response: Defendants’ statement lacks foundation.

               Defendants’ reference to “numerous instances” is vague and ambiguous.

               Defendants’ reference to “evidence” in the context of “an individual’s

               state [sic] purpose for travel to the United States” is vague and

               ambiguous. Plaintiffs dispute that Defendants’ statement accurately

               characterizes the cited material. Paragraph 29 of the Howe Declaration

               states, “I am also personally familiar with situations in which CBP

               Officers exercised their discretion to refer an individual for additional

               scrutiny and the resulting search of the subject’s electronic device

               revealed information that clearly contradicted the individual’s stated

               purpose for travel to the United States,” which Plaintiffs do not dispute,

               but Plaintiffs do dispute that this testimony supports Defendants’

               statement of fact that the searches were done “without any advance

               information or suspicion.” Exh. A, ECF No. 98-1 (Howe Decl.) at ¶ 29.

               Plaintiffs refer the Court to Pl. SUMF at ¶¶ 2 (admissibility of U.S.

               citizens and lawful permanent residents); 99–102 (lack of evidence that

               warrantless, suspicionless device searches are effective).

40.    There have been numerous instances where CBP conducted searches without any

advance information or suspicion and found evidence that could be used to support a criminal

prosecution, such as child pornography, narcotics. Howe Decl. ¶ 30.

               Plaintiffs’ Response: Defendants’ statement lacks foundation.

               Defendants’ reference to “numerous instances” is vague and ambiguous.



                                                 19
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 20 of 99
              Plaintiffs dispute that Defendants’ statement accurately characterizes the

              cited material. Paragraph 30 of the Howe Declaration states, “I am

              aware of instances where border searches of electronic devices have

              revealed information that was used to support a criminal prosecution,”

              which Plaintiffs do not dispute, but Plaintiffs do dispute that this

              testimony supports Defendants’ statement of fact that the searches were

              done “without any advance information or suspicion.” Exh. A, ECF No.

              98-1 (Howe Decl.) at ¶ 30.

41.    Electronic devices can also contain information that facilitates the execution of the non-

criminal aspects of CBP’s mission, which includes the enforcement of civil and administrative

legal requirements. Howe Decl. ¶ 30.

              Plaintiffs’ Response: Defendants’ reference to “information that

              facilitates the execution of the non-criminal aspects of CBP’s mission”

              is vague and ambiguous. Plaintiffs do not dispute that electronic device

              searches have, in some instances, revealed information relevant to the

              enforcement of civil and administrative legal requirements.

42.    Border search authority is a crucial tool and requiring a warrant for all border searches of

electronic devices would significantly impede CBP’s and ICE’s missions. Howe Decl. ¶¶ 26, 32;

Denton Decl. ¶¶ 18, 23-27.

              Plaintiffs’ Response: Defendants’ statement lacks foundation and is an

              opinion for which no response is required under Federal Rule of Civil

              Procedure 56(c) and/or Local Rule 56.1. To the extent a response is

              deemed required: The phrase “significantly impede” is vague and

              ambiguous. Plaintiffs dispute that warrantless or suspicionless searches

              of electronic devices are a “crucial tool” or that requiring a warrant for



                                                20
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 21 of 99
               such searches would “significantly impede CBP’s and ICE’s missions.”

               See Pl. SUMF at ¶¶ 92–98 (non-prevalence of digital contraband at the

               border); 99–102 (lack of evidence that warrantless, suspicionless device

               searches are effective); 103–119 (feasibility of obtaining warrants and/or

               applying probable cause and reasonable suspicion standards).

43.    Due to the differences between a typical law enforcement encounter and the border, it is

highly unlikely that probable cause exists in the border context. First, a border search is generally

not a search where the places and things to be searched can be particularly described in advance,

as required in a warrant, but is a search of the individual and her belongings as she chooses to

present them at the border. Second, the things to be searched at the border are not those

identified, described, and targeted by the government, but whatever the traveler chooses to carry

with her across the border between nations. Denton Decl ¶ 22; Howe Decl. ¶¶ 33-34.

               Plaintiffs’ Response: Plaintiffs dispute Defendants’ statement because

               it lacks foundation per Federal Rule of Civil Procedure 56(c)(2)/Local

               Rule 56.1 and is an opinion for which no response is required under

               Federal Rule of Civil Procedure 56(c)(1) and/or Local Rule 56.1. To the

               extent a response is deemed required: The phrase “highly unlikely” is

               vague and ambiguous. Plaintiffs note that the CBP 2018 Directive

               contemplates probable cause to seize and retain an electronic device

               based on “facts and circumstances” other than information derived from

               the device itself. Exh. 19, ECF No. 91-18 (CBP 2018 Directive) at

               § 5.5.1.1, Bates 121. Finally, Defendants’ statement is immaterial, in

               that it assumes that a warrant and/or probable cause must be obtained

               prior to a traveler’s arrival at the border. Plaintiffs’ claims entail no such

               requirement. See Am. Compl., ECF No. 7 at ¶¶ 169, 171, 173.



                                                  21
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 22 of 99
44.    A warrant necessarily requires advance information to support the probable cause

determination, requires the time and deliberateness associated with review by a neutral

magistrate, and requires the identification of a specific person or thing to be searched and the

particular crime that is implicated. In a border environment, such advance information necessary

to support probable cause for search is often minimal. Howe Decl. ¶ 34.

               Plaintiffs’ Response: Plaintiffs dispute Defendants’ statement that “a

               warrant necessarily requires advance information;” that statement lacks

               foundation and is immaterial, in that it assumes that a warrant and/or

               probable cause must be obtained prior to a traveler’s arrival at the

               border. Plaintiffs’ claims entail no such requirement. See Am. Compl.,

               ECF No. 7 at ¶¶ 169, 171, 173. See also Pl. SUMF at ¶¶ 103–119

               (feasibility of obtaining warrants and/or applying probable cause and

               reasonable suspicion standards).

45.    A warrant requirement is impractical, if not impossible, for the government to obtain

because the what, where, how, and when she presents herself and her possessions at the border is

generally not knowable to the government in advance. Denton Decl ¶ 22; Howe Decl. ¶¶ 34.

               Plaintiffs’ Response: Defendants’ statement lacks foundation and is an

               opinion for which no response is required under Federal Rule of Civil

               Procedure 56(c) and/or Local Rule 56.1. To the extent a response is

               deemed required: The phrase “impractical, if not impossible” is vague

               and ambiguous. Plaintiffs dispute Defendants’ statement and further

               dispute that it is material, in that it assumes that the basis for a warrant

               must be “knowable to the government in advance.” Plaintiffs’ claims

               entail no such requirement. See Am. Compl., ECF No. 7, at ¶¶ 169, 171,

               173. See also Pl. SUMF at ¶¶ 103–119 (feasibility of obtaining warrants



                                                  22
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 23 of 99
               and/or applying probable cause and reasonable suspicion standards).

46.    Requiring a warrant for electronic devices at the border would have serious consequences

for border security by creating a category of, and a container for, merchandise immune from

border search. Such an obvious loophole in the ability of the United States to patrol its borders

would create a safe-haven for contraband and evidence and inevitably result in exploitation by

criminals, terrorists, and transnational criminal organizations to smuggle merchandise,

contraband, and evidence of criminal conspiracies into and out of the United States. Denton

Decl. ¶¶ 18, 23; Howe Decl. ¶ 32, 35.

               Plaintiffs’ Response: Defendants’ statement is speculative and is an

               opinion for which no response is required under Federal Rule of Civil

               Procedure 56(c) and/or Local Rule 56.1. To the extent a response is

               deemed required: The phrases “serious consequences,” “obvious

               loophole,” and “safe-haven” are vague and ambiguous. Plaintiffs dispute

               Defendants’ statement, which lacks foundation, in that it wrongly

               assumes that digital contraband must and will transit borders via

               travelers’ electronic devices. See Pl. SUMF at ¶¶ 95–98 (transmission of

               digital contraband via the internet).

47.    A warrant requirement would obviate the deterrent effect of border searches when it

comes to electronic devices and incentivize criminals to store contraband or other evidence of

illegal goods on their electronic devices. See Howe Decl. ¶¶ 38, 43; Denton Decl. ¶¶ 18, 23.

               Plaintiffs’ Response: Defendants’ statement is speculative and an

               opinion for which no response is required under Federal Rule of Civil

               Procedure 56(c) and/or Local Rule 56.1. To the extent a response is

               deemed required: Plaintiffs dispute Defendants’ statement, which lacks

               foundation in assuming that Defendants’ current policies create a



                                                 23
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 24 of 99
               meaningful deterrent effect, and that digital contraband must and will

               transit borders via travelers’ electronic devices. See Pl. SUMF at ¶¶ 95–

               98 (transmission of digital contraband via the internet).

48.    A warrant requirement would impose entirely unknown logistical and resource

requirements on Defendants. Howe Decl. ¶¶ 34, 36; Denton Decl. ¶¶ 19-22.

               Plaintiffs’ Response: Defendants’ statement is speculative and an

               opinion for which no response is required under Federal Rule of Civil

               Procedure 56(c) and/or Local Rule 56.1. To the extent a response is

               deemed required: Plaintiffs dispute that Defendants’ statement

               accurately characterizes the cited declarations. Plaintiffs further dispute

               that a warrant requirement would impose “entirely unknown”

               requirements. Plaintiffs refer the Court to Pl. SUMF at ¶¶ 103–115

               (feasibility of obtaining warrants in similar contexts).

49.    A warrant requirement for border searches of electronic devices would likely impede

CBP’s ability to expeditiously complete certain border inspections; would likely prevent CBP

from detecting electronic contraband; and would deprive the federal government of crucial

information, including terrorism related information, that informs admissibility determinations

relating to both people and goods. Howe Decl. ¶¶ 32, 36- 38.

               Plaintiffs’ Response: Defendants’ statement is speculative and is an

               opinion for which no response is required under Federal Rule of Civil

               Procedure 56(c) and/or Local Rule 56.1. To the extent a response is

               deemed required: The phrases “crucial information” and “terrorism

               related information” are vague and ambiguous. Plaintiffs dispute

               Defendants’ statement, which lacks foundation. See Pl. SUMF ¶¶ 95–98

               (transmission of digital contraband via the internet); 99–102 (lack of



                                                 24
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 25 of 99
               evidence that warrantless, suspicionless device searches are effective);

               103–119 (feasibility of obtaining warrants and/or applying probable

               cause and reasonable suspicion standards).

50.    A warrant requirement would threaten the security of this country. Defendants have on

numerous occasions interdicted contraband and criminals through use of device border searches,

and in most, if not all, of these instances the Government did not have a warrant or probable

cause to conduct the search at issue. See Howe Decl. ¶ 27-30; Denton Decl. ¶¶ 24-27.

               Plaintiffs’ Response: Defendants’ first sentence is speculative and is an

               opinion for which no response is required under Federal Rule of Civil

               Procedure 56(c) and/or Local Rule 56.1. To the extent a response is

               deemed required: The phrase “threaten the security of this country” is

               vague and ambiguous. Defendants’ second sentence lacks foundation,

               and Plaintiffs dispute that it accurately characterizes the cited

               declarations, which neither set forth “numerous occasions” in which

               Defendants interdicted contraband nor identify data indicating that the

               government lacked probable cause in “most, if not all” such instances.

               See Pl. SUMF at ¶¶ 92–98 (non-prevalence of digital contraband at the

               border); 99–102 (lack of evidence that warrantless, suspicionless device

               searches are effective); 103–119 (feasibility of obtaining warrants and/or

               applying probable cause and reasonable suspicion standards).



FACTS RELATING TO INDIVIDUAL PLAINTIFFS:

51.    Out of the eleven Plaintiffs, seven have had their electronic devices searched at the

border only once (Plaintiffs Ghassan Alasaad, Allababidi, Bikkannavar, Gach, Shilby, Wright,

and Zorri). See Pls. SUMF ¶¶ 120-149 (ECF 90-2).



                                                 25
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 26 of 99
               Plaintiffs’ Response: No dispute.

52.    Four have had their electronic devices searched at the border more than once (Plaintiffs

Merchant, Nadia Alasaad, Dupin and Kushkush). See Pls. SUMF ¶¶ 121, 123, 129, 130, 134,

135, 137, 140, 141, 142 (ECF 90-2).

               Plaintiffs’ Response: No dispute.

53.     Except for Plaintiff Merchant, none of the Plaintiffs have had their electronic devices

searched since August 2017. See Pls. SUMF ¶¶ 120-149. (ECF 90-2)

               Plaintiffs’ Response: No dispute.

54.    Plaintiff Merchant did have her electronic device manually searched in September, 2018

but she has travelled internationally at least five times since her most recent search and has not

been searched during any of those trips. See Ex. J, Merchant Resp. to Interrogs. 1, 4; Merchant

Suppl. Resp. to Interrogs. 1, 4, 7.

               Plaintiffs’ Response: Plaintiffs do not dispute that Plaintiff Merchant

               has not been subjected to a search of her electronic devices by

               Defendants during her international trips subsequent to September 2018.

               See Exh. J, ECF No. 98-10 (Merchant responses to Interrogatories 1, 4

               and Merchant supplemental responses to Interrogatories 1, 4, and 7).

55.    Defendants deleted all copies of Plaintiff Wright’s data. Declaration of Jenny Tsang, (Ex.

L).

               Plaintiffs’ Response: No dispute.




                                                 26
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 27 of 99
     PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’ STATEMENT OF
                    UNDISPUTED MATERIAL FACTS

   I.        Defendants’ Policies and Practices on Border Searches and Confiscations of

             Travelers’ Electronic Devices

        A.      CBP Screening

        1.      U.S. Customs and Border Protection (“CBP”) officers conduct primary

inspections of every person who crosses the border into the United States at a port of entry.

Exh. 13 (CBP 30(b)(6) depo.) at 85:3–12.

        Defendants’ Response: Dispute the characterization as a “primary” inspection here,

        but admit that CBP officers conduct inspections of every person who crosses the

        border into the United States at a port of entry. Id.

        Plaintiffs’ Reply: Defendants do not raise a genuine dispute. Plaintiffs’ reference to

        “primary” refers to the first point of contact for every traveler.

        2.      During primary inspections, CBP officers must determine whether a traveler

seeking entry is admissible to the United States. U.S. citizens are by definition admissible.

Lawful permanent residents, with some exceptions, are also by definition admissible.

Officers must also determine whether the traveler is carrying goods subject to customs

rules, such as prohibited contraband. Exh. 13 (CBP 30(b)(6) depo.) at 35:2–5, 80:4–8,

85:3–12 & errata pages.

        Defendants’ Response: Dispute that this determination only occurs during

        “primary” inspection and also dispute their characterization of the term “lawful

        permanent resident.” Admit that U.S. citizens are by definition admissible once

        they establish their identity and citizenship to the satisfaction of the inspecting

        officer. Id. at 35:4-5. Aliens lawfully admitted for permanent residence in the

        Unites States are also not regarded as seeking admission for purposes of




                                               27
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 28 of 99
       immigration laws unless certain criteria apply. See 8 U.S.C. §1101(a)(13)(C).

       Further dispute the characterization that Officers are determining “whether the

       traveler is carrying goods subject to customs rules, such as prohibited contraband;”

       all goods crossing the border are subject to inspection by customs officers. See 19

       U.S.C. § 1401(c); see also Exh. 13 (CBP 30(b)(6) depo.) at 35:15-36::17

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. Plaintiffs do not

       dispute Defendants’ characterizations of “primary” inspection and “lawful

       permanent resident.” Defendants’ statement that “all goods crossing the border are

       subject to inspection by customs officers” is a legal assertion for which no response

       is required under Federal Rule of Civil Procedure 56(c) and/or Local Rule 56.1. To

       the extent that a response is deemed required: no dispute. Plaintiffs clarify that

       Defendants’ statutory authority is subject to constitutional limits.

       3.     If a CBP officer at primary inspection decides that a traveler warrants

further screening, the officer will refer the traveler to secondary inspection. Exh. 13

(CBP 30(b)(6) depo.) at 87:6–18.

       Defendant’s Response: Dispute that this statement correctly characterizes the

       cited deposition testimony. Admit that a CBP officer at primary inspection may

       refer a traveler for additional scrutiny if they require further time for processing.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. The CBP deposition

       testimony states that if the primary inspection officer is “unable to [make that quick

       and efficient determination] in a reasonable amount of time,” CBP has “secondary

       inspection.” Exh. 13, ECF No. 91-12 (CBP 30(b)(6) depo.) at 87:9–18.

       4.     Some travelers are randomly selected for referral to secondary inspection.

Exh. 18 (CBP Briefing for Senate Committee) at Bates 282.

       Defendants’ Response: No dispute.



                                              28
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 29 of 99
       Plaintiffs’ Reply: No dispute.

       5.     During secondary inspections, when deciding whether to search a traveler’s

device, CBP officers consider past border searches of electronic devices. Exh. 13 (CBP

30(b)(6) depo.) at 122:4–13.

       Defendants’ Response: Dispute that this statement correctly characterizes the cited

       deposition testimony which makes clear that a CBP officer considers a number of

       factors in deciding whether to search a traveler’s device which may include past

       searches. Id. at 122:4-20.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. The CBP deposition

       testimony states that “[t]he officer has to rely on their training, experience, and the

       totality of the circumstances they have before them,” which also includes

       information about past border searches of electronic devices. See Exh. 13, ECF No.

       91-12 (CBP 30(b)(6) depo.) at 122:4–20.

       B.     The CBP Policy

       6.     CBP’s border searches and confiscations of electronic devices are governed

by CBP Directive No. 3340–049A, dated January 4, 2018 (the “CBP Policy”). Exh. 19

(CBP 2018 Directive) at § 11, Bates 124.

       Defendants’ Response: Dispute the characterization of the cited policy. Admit

       that CBP Directive No. 3340–049A, dated January 4, 2018 (the “CBP Policy”)

       provides guidance and standard operating procedures for searching, reviewing,

       retaining, and sharing information contained in electronic devices.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. Plaintiffs define

       “confiscations” as seizures of travelers’ electronic devices after a traveler has left

       the border.

       7.     In an “advanced” or “forensic” search, an officer connects external



                                              29
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 30 of 99
equipment to a traveler’s electronic device, with a wired or wireless connection, in order to

access, review, copy, and/or analyze the contents of the device. Exh. 46 (Stipulations) at ¶ 1;

Exh. 19 (CBP 2018 Directive) at § 5.1.4, Bates 117; Exh. 20 (ICE Broadcast) at Bates 1266;

Exh. 14 (ICE 30(b)(6) depo.) at 54:14–23.

       Defendants’ Response: Dispute that plaintiffs correctly characterized the

       referenced Stipulation and refer the Court to the Stipulation and CBP 2018

       Directive for an accurate statement. Do not dispute that an advanced search is

       defined in both the Stipulation and CBP 2018 Directive as “any search in which an

       Officer connects external equipment, through a wired or wireless connection, to an

       electronic device not merely to gain access to the device, but to review, copy,

       and/or analyze its contents.”

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute.

       8.      In a “basic” or “manual” search, an officer reviews the content of a

traveler’s electronic device without using external equipment. Exh. 19 (CBP 2018

Directive) at § 5.1.3, Bates 116; Exh. 14 (ICE 30(b)(6) depo.) at 54:14–55:3.

       Defendants’ Response: Dispute that the CBP 2018 Directive uses the term

       “manual” to describe a search. Exh 19 at § 5.1.3 (describing a basic search). Do

       not dispute that the term “manual” is sometimes used to describe a basic search.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute.

       9.      The CBP Policy allows advanced searches of electronic devices based on

either “reasonable suspicion of activity in violation of the laws enforced or administered by

CBP” or a “national security concern.” Exh. 19 (CBP 2018 Directive) at § 5.1.4, Bates 117.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       10.     The CBP Policy allows basic searches of electronic devices



                                             30
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 31 of 99
without any suspicion. Exh. 19 (CBP 2018 Directive) at § 5.1.3, Bates 116.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       11.     The CBP Policy allows officers to retain travelers’ electronic devices for

on-site or off-site searches, which “ordinarily” should not exceed five days, but can be

prolonged with supervisory approval based on “extenuating circumstances.” Exh. 19 (CBP

2018 Directive) at

§§ 5.4.1–5.4.1.1, Bates 119.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       12.     The CBP Policy places no ultimate limit on how long a device can be

kept for search. Exh. 13 (CBP 30(b)(6) depo.) at 223:21–224:7.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       13.     The CBP Policy permits CBP to retain information from a traveler’s device

that is related to “immigration, customs, and other enforcement matters,” even if there is no

probable cause to suspect a violation of law. Exh. 19 (CBP 2018 Directive) at § 5.5.1.2,

Bates 121.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       14.     The CBP Policy permits officers to share information retained from

electronic devices with federal, state, local, and foreign law enforcement agencies. Exh.

19 (CBP 2018 Directive) at § 5.5.1.3, Bates 122.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.



                                             31
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 32 of 99
       15.    CBP does not know how long other government entities keep the information

they receive from CBP’s border searches of electronic devices. Exh. 13 (CBP 30(b)(6)

depo.) at 200:2–12.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       16.    CBP does not monitor whether other government entities impermissibly

retain the information CBP shares from border searches of electronic devices. Exh. 13 (CBP

30(b)(6) depo.) at 203:7–204:3.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       C.     The ICE Policy

       17.    U.S. Immigration and Customs Enforcement’s (“ICE”) border searches and

confiscations of electronic devices are governed by ICE Directive No. 7–6.1 (also known as

ICE Policy 10044.1), dated August 18, 2009, as superseded in part by an ICE/Homeland

Security Investigations (“HSI”) Broadcast, dated May 11, 2018 (collectively, the “ICE

Policy”). Exh. 21 (ICE 2009 Directive) at Bates 260–69; Exh. 20 (ICE Broadcast) at Bates

1266–67; Exh. 14 (ICE 30(b)(6) depo.) at 149:10–20,187:21–188:2.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       18.    The ICE Policy allows advanced searches of electronic devices with

reasonable suspicion. Exh. 20 (ICE Broadcast) at Bates 1266–67.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       19.    The ICE Policy allows basic or manual searches of electronic devices

without any suspicion. Exh. 21 (ICE 2009 Directive) at § 6.1, Bates 261.



                                            32
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 33 of 99
       Defendants’ Response: Dispute that the ICE policy uses the term “manual” to

       describe a search. The correct term is basic. Id.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute.

       20.     When CBP turns an electronic device over to ICE for a search, ICE

policy applies. Exh. 21 (ICE 2009 Directive) at § 6.2, Bates 261; Exh. 19 (CBP 2018

Directive) at § 2.7, Bates 114.

        Defendants’ Response: No dispute.

        Plaintiffs’ Reply: No dispute.

       21.     The ICE Policy allows agents to take and retain travelers’ electronic devices

for on-site or off-site searches. Exh. 21 (ICE 2009 Directive) at § 8.1(4), Bates 263. The

ICE Policy states that such searches should “generally” be completed within 30 days, but

can be prolonged with supervisory approval. Id. at § 8.3(1), Bates 263–64.

       Defendants’ Response: Dispute plaintiffs’ characterization of the ICE policy which

       requires agents “to complete the search of detained electronic devices, or copies of

       information therefrom, in a reasonable time give the facts and circumstances of the

       particular search” and refer the Court to the policy (Exh 21 §8.3) for an accurate

       statement.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. The ICE 2009 Directive

       states: “Special Agents are to complete the search of detained electronic devices, or

       copies of information therefrom, in a reasonable time given the facts and

       circumstances of the particular search. Searches are generally to be completed within

       30 calendar days of the date of detention, unless circumstances exist that warrant

       more time . . . Any detention exceeding 30 calendar days must be approved by a

       Group Supervisor or equivalent . . .” Exh. 21, ECF No. 91-20 (ICE 2009 Directive) at

       § 8.3(1), Bates 263–64 (emphases added).



                                             33
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 34 of 99
       22.     The ICE Policy permits ICE to retain information from travelers’ devices

that are “relevant to immigration, customs, and other law enforcement matters.” Exh. 21

(ICE 2009 Directive) at § 8.5(1)(b), Bates 266.

       Defendants’ Response: No dispute that the ICE policy permits retention of

       information to the extent authorized by law and if retention is consistent with the

       privacy and data protection policies of the system in which the information is

       retained. Id.

       Plaintiffs’ Reply: No dispute. The ICE 2009 Directive states: “To the extent

       authorized by law, ICE may retain information relevant to immigration, customs,

       and other law enforcement matters in ICE systems if such retention is consistent

       with the privacy and data protection policies of the system in which such

       information is retained.” Exh. 21, ECF No. 91-20 (ICE 2009 Directive) at

       § 8.5(1)(b), Bates 266.

       23.     The ICE Policy states that copies of information from travelers’ devices

that are “determined to be of no relevance to ICE” must be destroyed, and the destruction

must be documented. Exh. 21 (ICE 2009 Directive) at § 8.5(1)(e), Bates 267.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       24.     The ICE Policy permits ICE to share information retained from electronic

devices with federal, state, local, and foreign law enforcement agencies. Exh. 21 (ICE 2009

Directive) at § 8.5(1)(c), Bates 266.

       Defendants’ Response: No dispute that the ICE policy allows sharing of information

       in accordance with applicable law and policies.

       Plaintiffs’ Reply: No dispute. The ICE 2009 Directive states: “Copies of information

       from electronic devices, or portions thereof, which are retained in accordance with this



                                            34
      Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 35 of 99
        section, may be shared by ICE with Federal, state, local, or foreign law enforcement

        agencies in accordance with applicable law and policy.” Exh. 21, ECF No. 91-20 (ICE

        2009 Directive) at § 8.5(1)(c), Bates 266.

        D.     Border Screening Databases

               1.      CBP’s TECS

        25.    TECS is CBP’s main database. Exh. 13 (CBP 30(b)(6) depo.) at 46:9–

11. It facilitates the maintenance and sharing of law enforcement records. Id. at 47:5–

15.

        Defendants’ Response: No dispute.

        Plaintiffs’ Reply: No dispute.

        26.    TECS includes information about prior encounters between CBP

officers and travelers at the U.S. border. Exh. 13 (CBP 30(b)(6) depo.) at 119:7–17.

        Defendants’ Response: No dispute.

        Plaintiffs’ Reply: No dispute.

        27.    TECS includes “lookouts” created by CBP or other government agencies.

Exh. 13 (CBP 30(b)(6) depo.) at 98:20–99:7; Exh. 14 (ICE 30(b)(6) depo.) at 211:14–22.

        Defendants’ Response: No dispute.

        Plaintiffs’ Reply: No dispute.

        28.    A “lookout” is an alert about a traveler or vehicle that is entered into a

database by CBP, ICE, or another law enforcement agency. Exh. 13 (CBP 30(b)(6) depo.)

at 97:5–11; Exh. 14 (ICE 30(b)(6) depo.) at 205:2–23; Exh. 22 (CBP 2018 PIA) at Bates

177.

        Defendants’ Response: No dispute.

        Plaintiffs’ Reply: No dispute.

         29.   At primary inspection, CBP officers query TECS to identify “lookouts” and



                                              35
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 36 of 99
recent border crossings. Exh. 13 (CBP 30(b)(6) depo.) at 85:14–86:24, 93:12–19.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       30.    If a traveler has a “lookout,” the primary inspection CBP officer will refer

the traveler to secondary inspection. Exh. 13 (CBP 30(b)(6) depo.) at 101:25–102:12; Exh.

14 (ICE 30(b)(6) depo.) at 206:19–207:19. A CBP officer may also refer the traveler to

ICE. Exh. 14 (ICE 30(b)(6) depo.) at 205:2–23, 207:22–208:3, 209:6–210:2.

       Defendants’ Response: Dispute characterization that all travelers with a “lookout”

       will be referred to secondary inspection. Admit that a “lookout” may result in a

       referral to secondary inspection.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. The CBP deposition

       testimony states that a lookout “would” result in an individual being referred to

       secondary inspection. Exh. 13, ECF No. 91-12 (CBP 30(b)(6) depo.) at 101:25–

       102:3, 102:8–12. The ICE deposition testimony states that a lookout “might” result

       in an individual being referred to secondary inspection. Exh. 14, ECF No. 91-13

       (ICE 30(b)(6) depo.) at 206:19–207:19.

       31.    “Lookouts” can be a reason why some travelers are subjected to border

searches of their electronic devices. Exh. 13 (CBP 30(b)(6) depo.) at 103:15–104:2,

208:5–10.

       Defendants’ Response: Dispute plaintiff’s characterization that “travelers are

       subjected to border searches” but admit that “lookouts” can be a reason why CBP

       conducts a border search of an electronic device.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute.

       32.    “Lookouts” last as long as CBP deems them pertinent. Exh. 13 (CBP

30(b)(6) depo.) at 101:19–23.



                                            36
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 37 of 99
       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       33.     CBP officers use TECS to document border searches of electronic devices.

Exh. 13 (CBP 30(b)(6) depo.) at 90:15–21, 119:18–21. This includes the officers’ reasons for

search, id. at 125:19 –126:18, 151:5–11, and information the officers discover that they deem

of law enforcement benefit, id. at 169:19–21. See also Exh. 22 (CBP 2018 PIA) at Bates 186.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       34.     During secondary inspections, CBP officers consider information in

TECS, including information about prior border screenings. Exh. 13 (CBP 30(b)(6)

depo.) at 117:7– 119:21.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       35.     When ICE agents are deciding whether to conduct a border search of an

electronic device, they have access to information in TECS. Exh. 14 (ICE 30(b)(6) depo.) at

90:24–92:5.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

               2.      CBP’s Automated Targeting System

       36.     CBP’s Automated Targeting System (“ATS”) uses “rules” to conduct

risk assessments that “flag[]” certain travelers for “additional inspection.” Exh. 13 (CBP

30(b)(6) depo.) at 107:7–25. See also id. at 104:11–14, 106:8–16; Exh. 23 (CBP 2017

ATS PIA) at Bates 997, 999, 1003.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.



                                             37
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 38 of 99
       37.     When assessing risk, ATS uses information from TECS. Exh. 13 (CBP

30(b)(6) depo.) at 107:22–25. See also Exh. 23 (CBP 2017 ATS PIA) at Bates 1000.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       38.     ATS provides CBP officers with access to dozens of other government

databases. Exh. 23 (CBP 2017 ATS PIA) at Bates 997–99.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       39.     If ATS flags a traveler, then a CBP officer conducting a primary inspection

must refer the traveler to secondary inspection. Exh. 13 (CBP 30(b)(6) depo.) at 109:4–13.

       Defendants’ Response: Dispute characterization and state that a CBP officer’s

       reason for referring a traveler to secondary inspection may be based upon a review

       of the results of an ATS risk assessment.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. The CBP deposition

       testimony states: “Q. So if ATS indicates that a traveler should be referred to

       secondary inspection, does the officer at primary have any discretion in deciding

       whether to refer that person? A. No. It’s a lookout that’s – that informs the primary

       officer.” Exh. 13, ECF No. 91-12 (CBP 30(b)(6) depo.) 109:8–13.

       40.     If an advanced search of an electronic device yields information that a CBP

officer deems of law enforcement benefit, then the officer will copy it into ATS. Exh. 13

(CBP 30(b)(6) depo.) at 104:18–105:2; Exh. 22 (CBP 2018 PIA) at Bates 184, 186; Exh. 23

(CBP 2017 ATS PIA) at Bates 1034; Exh. 27 (DHS OIG 2018 Report) at Bates 975.

       Defendants’ Response: Dispute characterization and state that articulated in the

       ATS PIA, Bates 0996, a CBP Officer is authorized to include information from the

       border search of an electronic device in ATS if the subject of the search is of



                                             38
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 39 of 99
       significant law enforcement, counterterrorism, or national security concerns.

       Plaintiffs’ Reply: No dispute.

       41.     ATS stores copies of data from travelers’ devices, not officers’

narrative descriptions of that data. Exh. 13 (CBP 30(b)(6) depo.) at 190:10–19.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       42.     ATS stores copies of data from travelers’ devices for 15 years or “the life

of the law enforcement matter,” whichever is longer. Exh. 23 (CBP 2017 ATS PIA) at

Bates 1037.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       43.     ATS may use the information copied from a traveler’s device to flag the

traveler for heightened screening in the future. Exh. 13 (CBP 30(b)(6) depo.) at 114:10–

18, 115:12–25; Exh. 22 (CBP 2018 PIA) at Bates 184; Exh. 23 (CBP 2017 ATS PIA) at

Bates 1034.

       Defendants’ Response: No dispute that Officers may flag a traveler for additional

       scrutiny on the basis of information maintained in ATS.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. The CBP deposition

       testimony states: “Q. Does information obtained from border searches of electronic

       devices affect how ATS flags individuals for additional scrutiny at the border? A. I

       think it could.” Exh. 13, ECF No. 91-12 (CBP 30(b)(6) depo.) at 114:10–14.

       44.     When ICE agents decide whether to conduct a border search of an

electronic device, they have access to ATS. Exh. 14 (ICE 30(b)(6) depo.) at 99:4–10.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.



                                             39
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 40 of 99
               3.      ICE’s Investigative Case Management

       45.     ICE operates a database called Investigative Case Management (“ICM”).

Exh. 14 (ICE 30(b)(6) depo.) at 163:20–164:4.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       46.     ICM contains (a) “reports of investigation,” and (b) “subject records,”

which identify people and things that are connected to investigations. Exh. 14 (ICE

30(b)(6) depo.) at 164:13–165:8.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       47.     ICM contains nearly all of ICE’s case information. Exh. 14 (ICE 30(b)(6)

depo.) at 160:3–13.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       48.     When ICE agents decide whether to conduct border searches of

electronic devices, they have access to ICM information. Exh. 14 (ICE 30(b)(6)

depo.) at 164:5–12.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       49.     ICM information that can be relevant to whether to conduct a border search

of an electronic device includes prior encounters between ICE and travelers at the border,

including whether travelers were subjected to device searches. Exh. 14 (ICE 30(b)(6)

depo.) at 166:13– 168:14.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.



                                            40
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 41 of 99
         50.      If an ICE agent conducts a border search of an electronic device, they may

use an ICM report of investigation to store information about what they found. Exh. 14

(ICE 30(b)(6) depo.) at 169:10–22. ICM contains an agent’s descriptions of data in a

traveler’s device, but not the data itself. Id. at 172:5–14. This may include, for example, a

“verbatim transcript of a conversation,” or a “summary” of a conversation or a photograph.

Id. at 172:15–174:11.

         Defendants’ Response: No dispute.

         Plaintiffs’ Reply: No dispute.

         51.      ICM information about the contents of travelers’ devices can be relevant to

whether to conduct a future border search of an electronic device. Exh. 14 (ICE 30(b)(6)

depo.) at 174:12–24.

         Defendants’ Response: No dispute.

         Plaintiffs’ Reply: No dispute.

   II.         The Frequency of Border Searches and Confiscations of Electronic Devices

         A.       Defendants’ Statistical Data

         52.      CBP conducted the following total number of border searches of

electronic devices during each fiscal year (“FY”) from 2012 through 2018:

                     FY 2012: 5,085
                     FY 2013: 5,709
                     FY 2014: 6,029
                     FY 2015: 8,503
                     FY 2016: 19,051
                     FY 2017: 30,524
                     FY 2018: 33,295

Exh. 46 (Stipulations) at ¶ 13.

         Defendants’ Response: No dispute.

         Plaintiffs’ Reply: No dispute.

         53.      CBP conducted the following number of basic searches of electronic


                                               41
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 42 of 99
devices at the border during each fiscal year from 2012 through 2018:

                   FY 2012: 3,182
                   FY 2013: 3,561
                   FY 2014: 4,314
                   FY 2015: 6,618
                   FY 2016: 16,914
                   FY 2017: 27,701
                   FY 2018 (through September 15, 2018): 28,4291

Exh. 26 (Defs. Interrog. Responses) at #6.

    Defendants’ Response: No dispute.

    Plaintiffs’ Reply: No dispute.

       54.      CBP conducted the following number of advanced searches of electronic

devices at the border during each fiscal year from 2012 through 2018:

                   FY 2012: 2,285
                   FY 2013: 2,444
                   FY 2014: 1,921
                   FY 2015: 2,090
                   FY 2016: 2,394
                   FY 2017: 2,685
                   FY 2018 (through September 15, 2018): 3,485

Exh. 26 (Defs. Interrog. Responses) at #6.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       55.      CBP conducted the following number of confiscations of travelers’

electronic devices after they left ports of entry during each fiscal year from 2012

through 2018:

                   FY 2012: 8
                   FY 2013: 36
                   FY 2014: 32
                   FY 2015: 21
                   FY 2016: 131
                   FY 2017: 200
                   FY 2018 (through September 15, 2018): 172




                                             42
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 43 of 99
Exh. 26 (Defs. Interrog. Responses) at #6.

       Defendants’ Response: Dispute the characterization of the fact because the wording

       differs from the wording used in Defendants’ Response to Interrogatory 6.

       Defendants do not dispute that that CPB estimated that it “detained the [above]

       number of electronic devices after a traveler departed the port of entry or other

       location of inspection in each of the identified fiscal years.”

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. For clarification,

       Defendants say “detained” devices and Plaintiffs say “confiscated” devices after a

       traveler has left the border.

       B.      Defendants’ Statistics Do Not Reflect All Border Searches and

               Confiscations of Electronic Devices

       56.     ICE does not maintain records of the number of basic searches of

electronic devices that it conducts. Exh. 46 (Stipulations) at ¶ 14.

       Defendants’ Response: Dispute that this is a material fact as the number of basic

       searches conducted by ICE or whether ICE records those numbers is not material

       to the constitutionality of border searches of electronic devices.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. The number of basic

       searches that ICE conducts is material to Plaintiffs’ standing. See Pls.’ Mem. in

       Support of their Mot. for Sum. Judgment, ECF No. 90-1 (“Pl. Br.”) at Part IV.B.

       To the extent that Defendants rely on a baseline probability of a device search

       based on the number of device searches they have recorded, undercounting or a

       failure to record basic searches affects the likelihood of a risk of future device

       search. Defendants do not dispute the accuracy of the fact itself.

       57.     ICE agents may conduct basic searches of electronic devices. Exh. 29 (DHS

2009 PIA) at Bates 224.



                                              43
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 44 of 99
       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       58.     ICE does not maintain records of the number of times it detains electronic

devices after travelers leave ports of entry. Exh. 14 (ICE 30(b)(6) depo.) at 330:2–10.

       Defendants’ Response: Dispute plaintiffs’ characterization of the cited testimony.

       ICE records every instance that an electronic device is detained for a border search;

       it does not record those occurrences in a manner that permits for aggregable

       statistics. Id. at 331:6 – 332:6. Further dispute this is a material fact as the number of

       basic searches conducted by ICE or whether ICE records those numbers is not

       material to the constitutionality of border searches of electronic devices.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. Defendants’ assertion

       that ICE does not record device detentions “in a manner that permits for aggregable

       statistics” is effectively the same as not maintaining records at all. This is a material

       fact that goes to Plaintiffs’ standing because it relates to the likelihood of risk of

       future device detention or confiscation after a traveler has left the border. See Pl. Br.

       at Part IV.B.

       59.     CBP determines the number of border searches of electronic devices in a

given period by calculating the number of closed or completed Electronic Media Reports

(“EMRs”). Exh. 26 (Defs. Interrog. Responses) at #11. EMRs are sometimes called

“IOEMs.” Exh. 13 (CBP 30(b)(6) depo.) at 201:7–9.

       Defendants’ Response: No dispute, except to dispute this is a material fact.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

       that goes to Plaintiffs’ standing because it relates to the likelihood of risk of future

       device search. See Pl. Br. at Part IV.B.

       60.     CBP officers sometimes do not complete EMRs after conducting border



                                              44
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 45 of 99
searches of electronic devices. Exh. 27 (DHS OIG 2018 Report) at Bates 973, 978; Exh. 13

(CBP 30(b)(6) depo.) at 248:18–249:9.

       Defendants’ Response: Do not dispute that the 2018 DHS OIG report found, in

       the period of examination, that CBP officers sometimes did not complete EMRs.

       Further dispute that this is a material fact.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

       that goes to Plaintiffs’ standing because it relates to the likelihood of risk of future

       device search. See Pl. Br. at Part IV.B.

       61.     For example, on August 28, 2017, CBP officers searched the smartphone

they seized from Plaintiff Nadia Alasaad’s bag. Exhs. 15 & 16 (Answer and Complaint) at

¶¶ 73–74, Defendants have no records, including EMRs, documenting that search. Exh. 26

(Defs. Doc. Responses) at #17.

       Defendants’ Response: Dispute the inference being drawn by the fact that CBP does

       not have any records documenting that alleged search and further dispute that this is a

       material fact.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. Plaintiffs do not know

       what inference Defendants are referring to as being drawn; Plaintiffs cited to

       Defendants’ discovery response. This fact presents one example of undercounting as

       to one Plaintiff. This is a material fact that goes to Plaintiffs’ standing to the extent

       that standing considers the number of device searches as an indication of likelihood of

       risk of future device search. See Pl. Br. at Part IV.B.

       62.     When CBP officers do not fill out EMRs for border searches of electronic

devices, those searches are not included in CBP’s calculation of the total number of

searches for that period. Exh. 26 (Defs. Interrog. Responses) at #11; Exh. 13 (CBP 30(b)(6)

depo.) at 251:3– 15.



                                              45
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 46 of 99
          Defendants’ Response: Dispute that this is a material fact.

          Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

          that goes to Plaintiffs’ standing because it relates to the likelihood of risk of future

          device search. See Pl. Br. at Part IV.B.

   III.         Privacy Implications of Device Searches

          A.       The Sensitivity of Content in Travelers’ Devices

          63.      Electronic devices carried by travelers, such as smartphones or laptops, can

contain a very large volume of information. Exh. 13 (CBP 30(b)(6) depo.) at 161:25–162:3;

Exh. 14 (ICE 30(b)(6) depo.) at 212:21–213:3.

          Defendants’ Response: No dispute.

          Plaintiffs’ Reply: No dispute.

          64.      Travelers carry electronic devices that contain many different kinds of

information, such as photos, contacts, emails, and text messages, and the devices may reveal

such things as prescription information, information regarding employment, travel history,

and browsing history. Exh. 13 (CBP 30(b)(6) depo.) at 161:21–24, 164:3–13, 167:12–17,

191:10–14; Exh. 14 (ICE 30(b)(6) depo.) at 213:5–8.

          Defendants’ Response: No dispute.

          Plaintiffs’ Reply: No dispute.

          65.      A CBP training document describes border searches of electronic devices as

“very sensitive.” Exh. 31 (Pilot Program for CBP 2018 Directive) at Bates 143.

          Defendants’ Response: No dispute.

          Plaintiffs’ Reply: No dispute.

          66.      ICE recognizes that electronic devices have the capacity to “store

sensitive information.” Exh. 29 (DHS 2009 PIA) at Bates 231.

          Defendants’ Response: No dispute



                                                 46
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 47 of 99
        Plaintiffs’ Reply: No dispute.

        B.      The Invasiveness of Manual and Forensic Device Searches

        67.     Basic searches can access content from allocated space physically resident

on an electronic device that is accessible using the native operating system of the device,

including but not limited to its native graphical user interface and/or touchscreen. Exh. 46

(Stipulations) at ¶ 2.

        Defendants’ Response: No dispute.

        Plaintiffs’ Reply: No dispute.

        68.     Basic searches can extend to any allocated file or information that is

resident on the device and accessible using the device’s native operating system. Exh. 46

(Stipulations) at ¶ 4.

        Defendants’ Response: No dispute.

        Plaintiffs’ Reply: No dispute.

        69.     Separate from the primary content stored on them, some electronic devices

may also store data related to that content, such as the date and time associated with the

content, usage history, sender and receiver information, or location data. That content may

be revealed during a basic search, depending on the type of device, the operating system,

the relevant settings, and the applications used to create and/or maintain the data. Exh. 46

(Stipulations) at ¶ 5.

        Defendants’ Response: No dispute.

        Plaintiffs’ Reply: No dispute.

        70.     When conducting a basic search, officials are able to use the native search

functions in the native operating system of the device, such as a key word search tool, if

there is one. Exh. 46 (Stipulations) at ¶ 3.

        Defendants’ Response: No dispute.



                                               47
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 48 of 99
       Plaintiffs’ Reply: No dispute.

       71.     A device’s internal search tools can be used to search for particular

words and images. Exh. 14 (ICE 30(b)(6) depo.) at 214:24–216:10, 216:25–217:4,

218:9–20, 219:16– 221:11.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       72.     Depending on the equipment, procedures, and techniques used, advanced

searches of electronic devices are generally capable of revealing everything a basic search

may reveal. Exh. 46 (Stipulations) at ¶ 6.

       Defendants’ Response: No dispute, except dispute that it is material.

       Plaintiffs’ Reply: Defendants raise no genuine dispute. This is a material fact

       because it relates to travelers’ privacy interests under the Fourth Amendment

       balancing test. See Pl. Br. at Part I.A.1.

       73.     An advanced search of an electronic device, depending on the

equipment, procedures, and techniques used, may be capable of revealing deleted or

other data in unallocated storage space and password-protected or encrypted data.

Exh. 46 (Stipulations) at ¶ 8. See also Exh. 13 (CBP 30(b)(6) depo.) at 298:3–17.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       74.     An advanced search of an electronic device may be able to copy all

information physically resident on the device or may be limited to only certain files,

depending on the search equipment, procedures, and techniques used. Exh. 46 (Stipulations)

at ¶ 12. See also Exh. 13 (CBP 30(b)(6) depo.) at 205:13–23.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.



                                              48
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 49 of 99
       75.      If information from the internet is cached on a device, such as web-based

email, and the device is disconnected from the internet, border officers can still search the

cached information. Exh. 14 (ICE 30(b)(6) depo.) at 222:9–223:15; Exh. 13 (CBP

30(b)(6) depo.) at 186:2–24.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       76.      Some CBP officers may have accessed cloud-based content during

searches of electronic devices, even after issuance of an April 2017 memorandum

requiring that officers disable network connectivity prior to search, because more than

one-third of EMRs lacked a statement confirming that the device’s data connection had

been disabled. Exh. 27 (DHS OIG 2018 Report) at Bates 979–980.

       Defendants’ Response: Do not dispute that the 2018 DHS OIG report

       concluded that based on EMRs reviewed in the stated time period that some

       CBP officers did not document that they had disabled network connectivity prior

       to a search during the time period examined, which was after issuance of an

       April 2017 memorandum requiring that officers disable network connectivity

       prior to search. Dispute that this is a material fact.

       Plaintiffs’ Reply: Defendants raise no genuine dispute. Plaintiffs refer the Court

       to the cited materials. This is a material fact because it relates to travelers’

       privacy interests under the Fourth Amendment balancing test. See Pl. Br. at Part

       I.A.1.

       C.       Privacy Risks From Retention of Information

       77.      To the extent consistent with applicable system of records notices, ICE and

CBP can retain information from a device in any of their record keeping systems when an

electronic device search reveals information officers deem relevant to immigration,



                                               49
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 50 of 99
customs, or other laws enforced by the Department of Homeland Security. Exh. 46

(Stipulations) at ¶ 10.

        Defendants’ Response: No dispute.

        Plaintiffs’ Reply: No dispute.

        78.     ICE generally stores information from travelers’ devices in ICE’s

Investigative Case Management System, and the rules for that database do not limit

storage of this information, beyond the requirement of relevance to immigration,

customs, or other law enforcement matters. Exh. 14 (ICE 30(b)(6) depo.) at 323:16–

324:4, 326:18–327:4.

       Defendants’ Response: Dispute to the extent this statement suggests that exact

       or complete electronic copies of an electronic device’s data are stored in ICM.

       Do not dispute that an ICE Special Agent can manually record a narrative

       description of information observed during a search of an electronic device in

       ICM. Id. at 324:16-325:2; 326:15-327:4.

        Plaintiffs’ Reply: No dispute.

        79.     After a border search of an electronic device, the information contained on

the device may be shared with other federal agencies for law enforcement and intelligence

purposes. Exh. 13 (CBP 30(b)(6) depo.) at 44:18–45:12, 198:20–199:5; Exh. 30 (ICE 2007

Memorandum) at Bates 1265.

        Defendants’ Response: Dispute plaintiffs’ characterization of this fact and refer

        Court to cited exhibits which make clear that the information sharing is permitted

        only if the information is related to immigration, customs, and other enforcement

        matters and if the sharing is consistent with applicable system of record notices.

        See Ex. 19 at 5.5.1.3 and 5.5.1.4; see also DHS/CBP/PIA-008(a) Border Searches

        of Electronic Devices at Bates 0174 (Ex. G); DHS/CBP/PIA-006(e) ATS at Bates



                                             50
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 51 of 99
       0996 (Ex. K).

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. In Defendants’

       citations to Exh. 19, ECF No. 91-18 (CBP 2018 Directive) at §§ 5.5.1.3 and

       5.5.1.4, Bates 122, neither section has a clause stating that information sharing

       must be “related to immigration, customs, and other enforcement matters” or that

       sharing must be “consistent with applicable system of record notices.” However,

       Plaintiffs do not dispute that these limitations appear in § 5.5.1.2 as they pertain

       to retention. See id. at Bates 121–22. To clarify, Defendants do not dispute that

       subject to these limitations, information contained on an electronic device may be

       shared with other federal agencies for law enforcement and intelligence purposes.

       80.    After a border search of an electronic device, information retained in the

TECS database may be shared with other agencies outside of DHS, including local, state,

and foreign governments. Exh. 13 (CBP 30(b)(6) depo.) at 83:18–84:17; 198:11–19.

       Defendants’ Response: Dispute plaintiffs’ characterization of this fact and refer

       Court to cited exhibits which make clear that the information sharing is permitted

       only if the information is related to immigration, customs, and other enforcement

       matters and if the sharing is consistent with applicable system of record notices.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. Defendants have

       provided no support for their assertion. However, Plaintiffs do not dispute that

       these limitations appear in § 5.5.1.2 as they pertain to retention. See Exh. 19, ECF

       No. 91-18 (CBP 2018 Directive) at § 5.5.1.2, at Bates 121–22. To clarify,

       Defendants do not dispute that subject to these limitations, information contained

       on an electronic device may be shared with other agencies outside of DHS,

       including local, state, and foreign governments. See also Exh. 13, ECF No. 91-12

       (CBP 30(b)(6) depo.) at 198:11–19 (“Q. So this policy permits the sharing of



                                             51
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 52 of 99
         information from electronic devices searched at the border with state, local,

         foreign governments; is that correct? A. That’s what it says. Q. And, in fact, CBP

         does share information from electronic devices with those other Government

         entities at times; is that right? A. We do.”).

   IV.         Government Interests

         A.       Defendants’ Asserted Purposes

         81.      CBP and ICE assert authority to conduct warrantless or suspicionless border

searches of electronic devices to enforce hundreds of federal laws. Exh. 19 (CBP 2018

Directive) at Bates 115; Exh. 22 (CBP 2018 PIA) at Bates 189; Exh. 14 (ICE 30(b)(6)

depo.) at 28:4–6.

         Defendants’ Response: This is a conclusion of law and not a material fact. If

         deemed a material fact, no dispute.

         Plaintiffs’ Reply: Defendants do not raise a genuine dispute. That Defendants assert

         authority to conduct warrantless or suspicionless border searches of electronic

         devices to enforce hundreds of federal laws is not a legal conclusion but rather a fact.

         This is a material fact because the government’s asserted authority to conduct

         warrantless, suspicionless border searches of electronic devices is at the heart of the

         dispute in this lawsuit.

         82.      CBP’s asserted purposes in conducting warrantless or suspicionless border

searches of electronic devices include general law enforcement, i.e., finding potential

evidence of illegal activity beyond violations of immigration and customs laws. Exh. 26

(Defs. Interrog. Responses) at #1 (“[B]order searches of electronic devices are conducted in

furtherance of … law enforcement[] and homeland security responsibilities and to ensure

compliance with … other laws that Defendants are authorized to enforce and administer. …

They are a crucial tool for detecting evidence relating to terrorism and other national



                                                52
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 53 of 99
security matters… They can also reveal information about financial and commercial crimes

….”). See also Exh. 19 (CBP 2018 Directive) at § 1, Bates 113; Exh. 13 (CBP 30(b)(6)

depo.) at 20:19–21:9, 32:23–33:6; Exh. 33 (CBP “Tear Sheet”) at Bates 163 (“domestic law

enforcement”); Exh. 23 (CBP 2017 ATS PIA) at Bates 1034 (“other enforcement matters”)

& 1035 (“other laws enforced by CBP”); Exh. 27 (DHS OIG 2018 Report) at Bates 975

(“any violation of laws”), 981 (“law enforcement-related information”), 982 (use of “new

technologies to commit crimes”); Exh. 34 (CBP Written Statement for the Record for Senate

Homeland Security Committee, July 11, 2018) at Bates 277 (use of “new technologies to

commit crimes”); Exh. 35 (CBP Instructor Guide—P180C) at Bates 1279.

       Defendants’ Response: Dispute plaintiffs’ characterization that CBP’s asserted

       purpose for conducting border searches include general law enforcement. The cited

       exhibits demonstrate that CBP officers’ searches are related to the agency’s broad

       law enforcement and national security responsibilities. See also 6 U.S.C. § 211.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. The cited evidence

       demonstrates the number and various types of situations in which CBP asserts that

       warrantless, suspicionless searches of electronic devices advance law enforcement

       purposes.

       83.     ICE’s asserted purposes for warrantless or suspicionless border searches of

electronic devices include general law enforcement, i.e., finding potential evidence of illegal

activity beyond violations of immigration and customs laws. Exh. 26 (Defs. Interrog.

Responses) at #1; Exh. 21 (ICE 2009 Directive) at § 4, Bates 261 (“other Federal laws at the

border”); Exh. 30 (ICE 2007 Memorandum) at Bates 1264 (“anything that may be evidence

of a crime”); Exh. 14 (ICE 30(b)(6) depo.) at 35:15–17, 36:23–37:5, 40:10–20.

       Defendants’ Response: Dispute plaintiffs’ characterization that ICE’s asserted

       purpose for conducting border searches include general law enforcement and for



                                             53
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 54 of 99
       finding illegal activity beyond violations of immigration and customs laws. The

       cited exhibits demonstrate that ICE agents’ searches are related to the agency’s

       broad law enforcement and national security responsibilities. See also 6 U.S.C. §§

       202, 251-52.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. The cited evidence

       demonstrates the number and various types of situations in which ICE asserts that

       warrantless, suspicionless searches of electronic devices advance law enforcement

       purposes.

       84.     ICE asserts that agents may conduct a warrantless or suspicionless border

search of the electronic device of a traveler:

               a.      Who is suspected of violating tax laws, to find emails reflecting

the tax law violations. Exh. 14 (ICE 30(b)(6) depo.) at 29:4–8, 31:5–12.

               b.      Who is suspected of hiding assets in bankruptcy, to find emails

reflecting the hiding of assets. Id. at 33:4–22.

               c.      Who is an executive of a company suspected of criminally dumping

toxins into a river, to find emails reflecting the illegal dumping. Id. at 31:14–23, 32:2–8.

               d.      Who is suspected of violating consumer protection laws, to find

evidence reflecting the consumer protection law violations. Id. at 32:10–33:2.

               e.      Who is suspected of money laundering, to find emails or other

evidence reflecting money laundering, including the creation of corporations and

accounts and the structuring of deposits. Id. at 41:3–42:13.

       Defendants’ Response: Dispute the characterizations of the deposition testimony

       which make clear that border searches of an individual under any of the above

       circumstances would only be conducted if ICE was also investigating that

       individual for violation of a cross-border crime within the jurisdiction of ICE. Id.



                                                 54
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 55 of 99
       at 52:4-14.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. Plaintiffs refer the

       Court to the cited materials.

       85.        CBP and ICE’s asserted purposes in conducting warrantless or suspicionless

border searches of electronic devices include finding potential evidence of customs

violations, including evidence of importing or exporting contraband, in contrast to finding

contraband itself. Exh. 26 (Defs. Interrog. Responses) at #1 (“detecting evidence relating to

. . . human and bulk cash smuggling, contraband, and child pornography”); Exh. 13 (CBP

30(b)(6) depo.) at 62:19– 21; Exh. 35 (CBP Instructor Guide—P180C) at Bates 1279

(“evidence related to . . . [h]uman/cash smuggling” and “[n]arcotics and contraband”); Exh.

36 (ICE/HSI Priority Requests) at Bates 93 (“. . . if an individual is encountered smuggling

methamphetamine . . . a border search would be conducted on his devices for co-

conspirators”).

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       86.        CBP and ICE’s asserted purposes in conducting warrantless or

suspicionless border searches of electronic devices include intelligence gathering. Exh. 13

(CBP 30(b)(6) depo.) at 46:24–47:3, 47:16–48:7; Exh. 23 (CBP 2017 ATS PIA) at Bates

1003, 1034; Exh. 30 (ICE 2007 Memorandum) at Bates 1265 (“intelligence interest[s]”).

       Defendants’ Response: Dispute that the cited references support plaintiffs’

       characterization of Defendants’ purposes for conducting border searches.

       Defendants refer the Court to the referenced documents which, for the most part,

       discuss the agencies’ record keeping systems. In addition, Exh 30 does not state

       that intelligence gathering is a purpose of border searches. Id. at 1264 (stating that

       the two general objectives of a border search is “to inspect for merchandise



                                              55
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 56 of 99
       imported contrary to law” and “to obtain information or evidence relating to an

       individual’s admissibility.”); See also Defs.’ Response to Pls.’ First Set of

       Interrog, Interrog. No.1 (Ex. I).

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. Exh. 26, ECF No.

       91-25 (Def. Interrog. Responses) at #1 states that warrantless, suspicionless border

       searches of electronic devices “are a crucial tool for detecting evidence related to

       … national security matters.” Moreover, the CBP deposition testimony and ATS

       PIA together show that device data is uploaded to ATS, and ATS is used for

       intelligence purposes. Exh. 13 (CBP 30(b)(6) depo.) at 46:24–47:3, 47:16–48:7;

       Exh. 23 (CBP 2017 ATS PIA) at Bates 1003, 1034. Additionally, Exh. 33, ECF

       No. 91-32 (CBP “Tear Sheet”) at Bates 163 lists “ROUTINE USES” including

       “border security and intelligence activities.”

       87.    CBP’s decisions to conduct warrantless or suspicionless border searches of

electronic devices are informed by information or requests from other government agencies.

Exh. 26 (Defs. Interrog. Responses) at #17 (“CBP decisions to perform border searches of

electronic devices benefit from information provided by other law enforcement agencies”);

Exh. 13 (CBP 30(b)(6) depo.) at 75:8–76:5, 76:11–25, 77:13–14, 83:18–84:12; Exh. 37

(CBP Briefing for Senate Committee) at Bates 288 (“CBP coordinates with FBI”).

       Defendants’ Response: No dispute, except to dispute that this is a material fact.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

       because it is relevant to evaluating the government’s interest under the Fourth

       Amendment balancing test. See Pl. Br. at Part I.A.2.

       88.    ICE’s decisions to conduct warrantless or suspicionless border searches of

electronic devices are informed by information or requests from other government agencies.

Exh. 26 (Defs. Interrog. Responses) at #17. See also Exh. 14 (ICE 30(b)(6) depo.) at 189:9–



                                             56
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 57 of 99
190:21, 191:18–192:3. These agencies include the Bureau of Alcohol, Tobacco, Firearms

and Explosives, Internal Revenue Service, Secret Service, Federal Bureau of Investigation,

State Department, state and local police departments and county sheriffs, and foreign law

enforcement agencies. Exh. 14 (ICE 30(b)(6) depo.) at 194:13–201:25.

       Defendants’ Response: Dispute plaintiffs’ characterization of the cited evidence but

       do not dispute that the cited evidence shows that ICE makes independent

       determinations on the necessity for every border search they undertake and that

       information provided by other law enforcement agencies may inform the agency’s

       decision to conduct a border search of an electronic device. See also Exh. 26. at No.

       17. Further dispute that this is material.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

       because it is relevant to evaluating the government’s interest under the Fourth

       Amendment balancing test. See Pl. Br. at Part I.A.2.

       89.     CBP asserts it may conduct warrantless or suspicionless border searches

of electronic devices when the subject is someone other than the traveler. Exh. 13 (CBP

30(b)(6) depo.) at 57:3–17 (another person’s crime), 58:6–59:9 (same), 59:11–60:10

(another person’s admissibility).

       Defendants’ Response: No dispute except to clarify that CBP has authority to

       search any traveler at the border and CBP policies permit a basic search of an

       electronic device with or without suspicion.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. Defendants’

       statement that “CBP has authority to search any traveler at the border” is a legal

       assertion for which no response is required under Federal Rule of Civil Procedure

       56(c) and/or Local Rule 56.1. To the extent a response is deemed required: no

       dispute. Plaintiffs clarify that Defendants’ border search authority is subject to



                                             57
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 58 of 99
         statutory and constitutional limits.

         90.     ICE asserts that warrantless or suspicionless border searches of electronic

devices may be conducted when the subject of interest is someone other than the traveler.

This includes:

                 a.     When the traveler is a U.S. citizen and ICE is seeking information

about a suspected undocumented immigrant. Exh. 14 (ICE 30(b)(6) depo.) at 64:18–65:19.

                 b.     When the traveler is a reporter who is known to have had contact

with a suspected terrorist, where there is no suspicion that the reporter engaged in

wrongdoing. Exh. 14 (ICE 30(b)(6) depo.) at 56:25–58:14. See also id. at 74:14–75:6.

                 c.     When the traveler is a journalist or a scholar with foreign sources

who are of interest to the U.S. government. Exh. 14 (ICE 30(b)(6) depo.) at 75:14–25.

                 d.     When the traveler is business partners with someone who is

under investigation for tax fraud. Exh. 14 (ICE 30(b)(6) depo.) at 50:15–51:4.

                 e.     When the traveler is a family member of a person under

investigation, in conjunction with other factors. Exh. 14 (ICE 30(b)(6) depo.) at 130:16–

131:3.

         Defendants’ Response: Dispute plaintiffs’ characterization of the cited evidence

         and clarify that ICE has the authority to search an electronic device of any traveler

         at the border in furtherance of its mission.

         Plaintiffs’ Reply: Defendants do not raise a genuine dispute. Defendants’

         statement that “ICE has the authority to search an electronic device of any

         traveler at the border in furtherance of its mission” is a legal assertion for which

         no response is required under Federal Rule of Civil Procedure 56(c) and/or Local

         Rule 56.1. To the extent a response is deemed required: no dispute that ICE

         claims such authority, but Plaintiffs clarify that Defendants’ border search



                                                58
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 59 of 99
             authority is subject to statutory and constitutional limits.

       91.          CBP and ICE conduct warrantless or suspicionless border searches of

electronic devices to advance pre-existing investigations. Exh. 35 (CBP Instructor Guide—

P180C) at Bates 1281 (“ongoing INVESTIGATIONS”); Exh. 26 (Defs. Interrog. Responses) at

#16 (“the potential for that search to further a particular investigation”); Exh. 14 (ICE 30(b)(6)

depo.) at 193:2–15; Exh. 29 (DHS 2009 PIA) at Bates 222.

             Defendants’ Response: No dispute.

             Plaintiffs’ Reply: No dispute.

             B.     Digital Contraband at the Border

             92.    Child pornography is primarily transferred into the United States via the

   internet. Exh. 14 (ICE 30(b)(6) depo.) at 297:9–12.

             Defendants’ Response: Dispute that this is a material fact.

             Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

             because it is relevant to evaluating the government’s interest under the Fourth

             Amendment balancing test. See Pl. Br. at Part I.A.2.

             93.    ICE considers few things to be digital contraband: child pornography,

   malware, information that cannot lawfully be exported, and unreported digital currency.

   Exh. 14 (ICE 30(b)(6) depo.) at 37:25–38:24, 39:3–19.

             Defendants’ Response: Dispute that this is an exhaustive list of digital

             contraband and further dispute that this is a material fact.

             Plaintiffs’ Reply: Defendants do not raise a genuine dispute. The ICE deposition

             testimony states: “Q. Okay, So other than the three examples you’ve given now –

             the child pornography, … the export control violation and the malware exploit –

             are you aware of any other examples of digital information on a traveler’s device

             that, of itself, would be illegal contraband? A. That’s all I can think of right now.”



                                                    59
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 60 of 99
       Exh. 14 (ICE 30(b)(6) depo.) at 40:2–9. This is a material fact because it is

       relevant to evaluating the government’s interest under the Fourth Amendment

       balancing test. See Pl. Br. at Part I.A.2.

       94.     CBP cannot identify any type of digital contraband beyond child pornography.

Exh. 13 (CBP 30(b)(6) depo.) at 62:8–66:15.

       Defendants’ Response: Dispute plaintiffs’ characterization of the deposition

       testimony. Howe Declaration (Ex. A) ¶__.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. Plaintiffs refer the Court

       to the pages listed in the CBP deposition testimony, in which after repeated

       questioning, the deponent was only able to identify child pornography as the sole

       example of digital contraband. See Exh. 13, ECF No. 91-12 (CBP 30(b)(6) depo.) at

       62:8–66:15.

       95.     Digital data can be posted, shared, or transmitted via the internet and stored

on an electronic device. Exh. 46 (Stipulations) at ¶ 9.

       Defendants’ Response: No dispute, except dispute that it is a material fact.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

       because it is relevant to evaluating the government’s interest under the Fourth

       Amendment balancing test. See Pl. Br. at Part I.A.2.

       96.     Defendants are aware that digital contraband may in certain

circumstances be accessible from the United States via the internet. Exh. 26 (Defs.

Interrog. Responses) at #5.

       Defendants’ Response: Dispute that this is a material fact.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

       because it is relevant to evaluating the government’s interest under the Fourth

       Amendment balancing test. See Pl. Br. at Part I.A.2.



                                              60
      Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 61 of 99
        97.     ICE acknowledges that child pornography can enter or be viewed in the

United States via the internet in many ways:

                a.      By viewing content on servers located outside the United States.

Exh. 14 (ICE 30(b)(6) depo.) at 286:5–13.

                b.      As email attachments. Id. at 286:15–19.

                c.      As text messages. Id. at 286:20–25.

                d.      Via live streaming. Id. at 288:20–289:7.

                e.      Via a listserv or chat group. Id. at 289:20–24.

                f.      Via the Dark Web. Id. at 290:7–9.

        Defendants’ Response: Dispute that this is a material fact.

        Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

        because it is relevant to evaluating the government’s interest under the Fourth

        Amendment balancing test. See Pl. Br. at Part I.A.2.

        98.     When Defendants confiscate digital contraband at the border, they either

(a) cannot determine whether that digital contraband is already present in the United

States, or (b) can determine, through a method known as “hashing,” that the digital

contraband is already present in the United States. Exh. 14 (ICE 30(b)(6) depo.) at 299:5–

24.

        Defendants’ Response: Dispute that defendants “confiscate” digital contraband and

        that this is a material fact.

        Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

        because it is relevant to evaluating the government’s interest under the Fourth

        Amendment balancing test. See Pl. Br. at Part I.A.2.

        C.      Lack of Evidence That Defendants’ Policies and Practices Are Effective

        99.     CBP and ICE do not know how many warrantless or suspicionless border



                                               61
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 62 of 99
searches of electronic devices uncover digital contraband. Exh. 26 (Defs. Interrog.

Responses) at #13; Exh. 13 (CBP 30(b)(6) depo.) at 68:10–14; Exh. 14 (ICE 30(b)(6) depo.)

at 44:25–45:7.

       Defendants’ Response: Dispute that this is a material fact.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

       because it is relevant to evaluating the government’s interest under the Fourth

       Amendment balancing test. See Pl. Br. at Part I.A.2.

       100.      CBP and ICE do not know how many warrantless or suspicionless

border searches of electronic devices uncover potential evidence of criminal activity.

Exh. 13 (CBP 30(b)(6) depo.) at 68:15–20; Exh. 14 (ICE 30(b)(6) depo.) at 338:18–24.

       Defendants’ Response: Dispute that this is a material fact.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

       because it is relevant to evaluating the government’s interest under the Fourth

       Amendment balancing test. See Pl. Br. at Part I.A.2.

       101.      CBP does not know how many warrantless or suspicionless border searches

of electronic devices result in prosecution or conviction. Exh. 27 (DHS OIG 2018 Report)

at Bates 982.

       Defendants’ Response: Dispute that this is a material fact.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

       because it is relevant to evaluating the government’s interest under the Fourth

       Amendment balancing test. See Pl. Br. at Part I.A.2.

       102.      ICE does not know how many warrantless or suspicionless border device

searches result in criminal arrests or indictments, or referrals to other law enforcement

agencies. Exh. 36 (ICE/HSI Priority Requests) at Bates 93.

       Defendants’ Response: Dispute plaintiffs’ characterization of the cited evidence



                                             62
Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 63 of 99
  because the referenced exhibit provides statistics for arrests, indictments, seizures,

  search warrants, and administrative arrests resulting from investigations that included

  a border search of an electronic device. Bates 0094. Also dispute that this is a

  material fact.

  Plaintiffs’ Reply: Dispute Defendants’ characterization of the evidence. The

  referenced exhibit states: “[Q.] By year, please identify the number of criminal

  arrests, indictments by nearly [sic], search warrants, and/or seizures occurred based

  upon, in part, the screening of an individual’s electronic device. [A.] There is no

  feasible way to produce meaningful statistics for this request. While a number could

  be produced that identified cases where a border search of an electronic device was

  conducted, that may not be indicative that the search supported any particular

  arrest, indictment, search warrant, or seizure. HSI Investigations involve a myriad of

  factors that would justify an arrest, indictment, or search warrant of which a border

  search would be only one factor of many.” Exh. 36, ECF No. 91-35 (ICE/HSI

  Priority Requests) at Bates 93 (emphasis added). There is a difference between (1) a

  border search of an electronic device search resulting in criminal arrests or

  indictments and (2) criminal arrests or indictments “resulting from investigations that

  included a border search of an electronic device” (emphasis added), because in the

  latter situation, the border search of an electronic device may not have contributed at

  all to the ultimate arrest or indictment. The statistics that Defendants cite to involve

  the latter situation. See Exh. 51 at Bates 94. This is a material fact because it is

  relevant to evaluating the government’s interest under the Fourth Amendment

  balancing test. See Pl. Br. at Part I.A.2.




                                         63
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 64 of 99
       D.         CBP and ICE Obtain Warrants and Apply a Reasonable Suspicion

                  Standard

                  1.     CBP Obtains Warrants

       103.       CBP sometimes conducts searches of electronic devices pursuant to warrants.

Exh. 38 (Border Patrol 2018 Digital Forensics Program PIA) at Bates 1130–31.

       Defendants’ Response: Dispute plaintiffs’ characterization of cited document which

       applies only when agency employees in a separate operational office within CBP are

       not operating pursuant to border search authority. Further dispute that this is a

       material fact.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. It is irrelevant that this

       fact pertains to when CBP is not operating pursuant to border search authority. This

       fact merely states that there are situations in which CBP is familiar with obtaining

       warrants for searches of electronic devices. This is a material fact because it is

       relevant to the application of the Fourth Amendment balancing test. See Pl. Br. at Part

       I.A.2.c.

       104.       CBP sometimes applies a probable cause standard for the seizure of an

electronic device. Exh. 13 (CBP 30(b)(6) depo.) at 260:11–15.

       Defendants’ Response: Dispute plaintiffs’ characterization of the fact and refer to

       the CBP Directive which specifies that Officers may seize and retain an electronic

       device or copies of information from the device, when, based on a review of the

       electronic device encountered or on other facts and circumstances, they determine

       there is probable cause to believe the device, or copy of the contents of the device,

       contains evidence of a violation of a law that CBP is authorized to enforce or

       administer. See Exh. 19 at 5.5.1.1. Further dispute that this is a material fact.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. The CBP 2018



                                              64
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 65 of 99
       Directive contemplates probable cause based “on other facts and circumstances.”

       Exh. 19, ECF No. 91-18 (CBP 2018 Directive) at § 5.5.1.1, Bates 121. This is a

       material fact because it is relevant to the application of the Fourth Amendment

       balancing test. See Pl. Br. at Part I.A.2.c.

       105.    CBP provides officers written guidance and training on what constitutes

probable cause. Exh. 13 (CBP 30(b)(6) depo.) at 260:16–261:16. CBP also provides

training on how to obtain warrants. Id. at 279:25–280:4.

       Defendants’ Response: Dispute plaintiffs’ characterization of the fact. Although

       officers are provided guidance and training on probable cause and warrants, it is

       only for specific situations and as it relates to certain distinct legal authorities (other

       than border search authority) under which CBP officers may operate. Further,

       dispute that this is a material fact.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. It is irrelevant that this

       fact pertains to when CBP is not operating pursuant to border search authority. This

       fact merely states that there are situations in which CBP demonstrates familiarity

       with the probable cause standard and how to obtain warrants. This is a material fact

       because it is relevant to the application of the Fourth Amendment balancing test.

       See Pl. Br. at Part I.A.2.c.

       106.    CBP sometimes obtains warrants for searches of international mail. Exh. 13

(CBP 30(b)(6) depo.) at 267:3–5. Specifically, if the officer has reasonable suspicion that a

sealed parcel contains contraband, they may open it, but still need a warrant to read any

correspondence. Id. at 268:12–25, 270:20–271:7; Exh. 39 (2001 International Mail

Handbook) at Bates 1269. Without reasonable suspicion of contraband, CBP needs a

warrant to open the mail. Exh. 13 (CBP 30(b)(6) depo.) at 268:12–25; 270:20–271:7; see

also Exh. 39 (2001 International Mail Handbook) at Bates 1269.



                                               65
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 66 of 99
       Defendants’ Response: Dispute plaintiffs’ characterization of the deposition

       testimony and cited exhibits. Admit that CBP sometimes works with other agencies

       to obtain warrants for searches of international mail and that in limited situations,

       officers need a warrant to read correspondence contained in sealed letter class mail

       that is transmitted within the international postal system and not letters carried by

       individuals or private carriers. Further dispute that this is a material fact.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. The 2001 International

       Mail Operations and Enforcement Handbook states: “[A] search warrant shall be

       obtained before any correspondence is read, seized, or referred to another agency . . .

       Customs would need to get a search warrant based on coherent facts before the

       correspondence could be read and used as evidence in the case.” Exh. 39, ECF No.

       91-38 (2001 International Mail Handbook) at Bates 1269. This is a material fact

       because it is relevant to the application of the Fourth Amendment balancing test. See

       Pl. Br. at Part I.A.2.c.

       107.    Although CBP must obtain a warrant to read correspondence in international

mail, CBP asserts it may read correspondence on an electronic device without any suspicion.

Exh. 13 (CBP 30(b)(6) depo.) at 278:14–20.

       Defendants’ Response: Dispute plaintiffs’ characterization of the testimony and

       refer to the International Mail handbook (Exh. 39) for an accurate interpretation of

       the policy. The policy applies only when sealed international letter-class mail is in

       the custody of the postal service. It does not apply to border searches. Further

       dispute that this is a material fact.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. Plaintiffs do not assert

       that the 2001 International Mail Operations and Enforcement Handbook applies to

       ports of entry, but rather that international mail inspection occurs in a customs



                                               66
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 67 of 99
          setting, where a warrant is required to read correspondence. This is a material fact

          because it is relevant to the application of the Fourth Amendment balancing test. See

          Pl. Br. at Part I.A.2.c.

          108.    CBP officers sometimes obtain warrants at the border to conduct:

                  a.      Involuntary x-ray searches. Exh. 13 (CBP 30(b)(6) depo.) at

   262:13–17; Exh. 40 (CBP 2004 Personal Search Handbook) at § 6.h., Bates 1095.

                  b.      Involuntary body cavity searches. Exh. 13 (CBP 30(b)(6)

   depo.) at 263:13–15; Exh. 40 (CBP 2004 Personal Search Handbook) at § 8.I.d.,

   Bates 1101.

                  c.      Prolonged detentions for medical examinations. Exh. 40 (CBP

   2004 Personal Search Handbook) at § 2.p., Bates 1076.

          Defendants’ Response: Dispute characterization of the Handbook and refer

          court to the document for an accurate statement of its contents. Further,

          dispute that this is a material fact.

          Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a

          material fact because it is relevant to the application of the Fourth

          Amendment balancing test. See Pl. Br. at Part I.A.2.c.

       109.       CBP’s Air and Marine Operations is required to get a warrant before

searching an electronic device whenever it is operating outside the border environment. Exh.

13 (CBP 30(b)(6) depo.) at 286:25–287:3, 287:7–12; Exh. 41 (CBP AMO Guidance) at Bates

1169; Exh. 42 (CBP 2017 AMCIT Memorandum) at Bates 1153.

       Defendants’ Response: Dispute plaintiffs’ characterization of the deposition

       testimony and cited guidance. Further dispute that this is a material fact.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. Plaintiffs refer the Court

       to the cited material. This is a material fact because it is relevant to the application of



                                                  67
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 68 of 99
    the Fourth Amendment balancing test. See Pl. Br. at Part I.A.2.c.

                2.      ICE Obtains Warrants

         110.   ICE advises its agents to obtain a warrant “if time permits” and if agents

have “any doubt” concerning whether a warrant is required. Exh. 43 (HSI 2012 Search

and Seizure Handbook) at § 6.3, Bates 1187, § 7.11.4, Bates 1201.

         Defendants’ Response: Dispute this characterization. ICE advises that its

         agents “operating in a non-border environment should make every effort to

         obtain a warrant prior to searching, even if an exception to the warrant

         requirement appears to exist.” Id. at § 8, Bates 1203. Do not dispute this

         statement in a non-border environment.

         Plaintiffs’ Reply: Defendants do not raise a genuine dispute. Plaintiffs do not

         assert that this policy applies to the border environment.

         111.   ICE trains agents on how to seek a warrant. Exh. 14 (ICE 30(b)(6) depo.) at

251:4–7, 261:2–10. This training occurs at the ICE academy, on the job, from supervisors

and senior officers, from the local U.S. Attorney’s office, and from the Office of the

Principal Legal Advisor. Id. at 261:15–25, 262:9–16, 263:5–14, 263:24–264:15, 264:21–

265:8.

         Defendants’ Response: No dispute.

         Plaintiffs’ Reply: No dispute.

         112.   ICE’s written training materials provide details on how to prepare an

affidavit to establish probable cause for a warrant. Exh. 43 (HSI 2012 Search and Seizure

Handbook) at § 7.11.4, Bates 1201–02, § 8.2, 1204–05.

         Defendants’ Response: No dispute.

         Plaintiffs’ Reply: No dispute.

         113.   ICE policy on international mail requires:



                                               68
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 69 of 99
               a.      A warrant to search inbound international mail that is sealed and

appears to contain only correspondence. Exh. 44 (MOU Between ICE/HSI and USPS) at §

4.A.3, Bates 1272; Exh. 14 (ICE 30(b)(6) depo.) at 248:5–9.

               b.      A warrant to search outbound international mail that is sealed and

weighs less than 16 ounces. Exh. 44 (MOU Between ICE/HSI and USPS) at § 4.B.3, Bates

1273.

               c.      A warrant to read correspondence contained in other types of

inbound and outbound international mail. Id. at § 4.A.2, § 4.B.2., Bates 1272–73.

               d.      Reasonable suspicion of contraband to open a parcel, and a warrant to

read correspondence in that parcel. Id. See also Exh. 14 (ICE 30(b)(6) depo.) at 248:10–15.

        Defendants’ Response: No dispute.

        Plaintiffs’ Reply: No dispute.

        114.   If an ICE agent opens sealed mail on reasonable suspicion, and it

contains correspondence on digital storage media, ICE policy requires a warrant to

read that digital correspondence. Exh. 14 (ICE 30(b)(6) depo.) at 249:6–250:10.

        Defendants’ Response: Dispute this characterization of ICE policy. An

        electronic device in the mail would not be treated as solely correspondence

        for purposes of a border search of mail because the electronic device is

        merchandise itself, regardless of the data on the device. Accordingly, the

        laws, regulations, and policy regarding searching sealed mail containing

        solely correspondence do not apply. See Exh. 44 at §§ 4.A.2, Bates 1272.

        Plaintiffs’ Reply: Defendants’ statement that electronic devices in the mail

        are merchandise is a legal assertion for which no response is required under

        Federal Rule of Civil Procedure 56(c) and/or Local Rule 56.1. To the extent a

        response is deemed required: Plaintiffs dispute, as a legal matter, Defendants’



                                             69
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 70 of 99
       statement that all electronic devices in the mail are merchandise, and further

       dispute this is a material fact. However, even if the device were considered

       merchandise, if the device had correspondence on it, agents would stop

       reading and have to get a warrant to continue reading. See Exh. 14, ECF No.

       91-13 (ICE 30(b)(6) depo.) at 249:6–250:10. Moreover, Defendants’ cited

       evidence does not support their assertions, as the cited material is silent on the

       issue of whether an electronic device could both be merchandise and contain

       correspondence. See Exh. 44, ECF No. 91-43 (MOU Between ICE/HSI and

       USPS) at §§ 4.A.2, Bates 1272 (“Customs officers, may, without a search

       warrant, search inbound international mail that is sealed against inspection if

       a customs officer has a reasonable suspicion that the mail contains

       merchandise or contraband. No one acting under the authority of this section

       shall read or authorize any other person to read any correspondence contained

       in mail sealed against inspection without a search warrant”).

       115.   ICE agents sometimes obtain warrants at the border to conduct:

              a.      X-ray searches. Exh. 14 (ICE 30(b)(6) depo.) at 259:11–16.

              b.      Involuntary body cavity searches. Id. at 260:14–25.

              c.      Detentions that last longer than eight hours. Id. at 254:19–255:6,

255:13– 21, 256:7–258:3.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

              3.      CBP and ICE Apply the Reasonable Suspicion Standard

       116.   Since at least 2015, CBP has had procedures for conducting advanced

device searches based on reasonable suspicion. Exh. 13 (CBP 30(b)(6) depo.) at 254:7–

14; 256:9–19; Exh. 45 (CBP 2015 Memorandum on Cotterman) at Bates 129–30.



                                             70
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 71 of 99
       Defendants’ Response: No dispute that CBP has procedures for conducting

       advanced device searches based on reasonable suspicion of laws it enforces or

       administers. Dispute that this is a material fact since the Amended Complaint

       does not contain a claim for relief involving reasonable suspicion.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material

       fact because it is relevant to the application of the Fourth Amendment balancing

       test. See Pl. Br. at Part I.A.2.c. This is also a material fact because, should the

       Court determine that a warrant is not required, it may require reasonable

       suspicion. See Pl. Br. at Part I.C.

       117.    CBP officers are accustomed to applying the reasonable suspicion

standard for advanced device searches. Exh. 13 (CBP 30(b)(6) depo.) at 259:8–15.

       Defendants’ Response: No dispute, except to dispute that this is a material fact

       since the Amended Complaint does not contain a claim for relief involving

       reasonable suspicion.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material

       fact because it is relevant to the application of the Fourth Amendment balancing

       test. See Pl. Br. at Part I.A.2.c. This is also a material fact because, should the

       Court determine that a warrant is not required, it may require reasonable

       suspicion. See Pl. Br. at Part I.C.

       118.    CBP has written guidance and training on reasonable suspicion. Exh. 13

(CBP 30(b)(6) depo.) at 257:11–259:7. ICE provides training to its agents on reasonable

suspicion. Exh. 14 (ICE 30(b)(6) depo.) at 279:22–280:8.

       Defendants’ Response: No dispute, except to dispute that this is a material fact

       since the Amended Complaint does not contain a claim for relief involving

       reasonable suspicion.



                                              71
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 72 of 99
        Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material

        fact because it is relevant to the application of the Fourth Amendment balancing

        test. See Pl. Br. at Part I.A.2.c. This is also a material fact because, should the

        Court determine that a warrant is not required, it may require reasonable

        suspicion. See Pl. Br. at Part I.C.

        119.    ICE policy requires agents at the border to have reasonable suspicion for:

                a.      Strip searches. Exh. 14 (ICE 30(b)(6) depo.) at 278:8–15. See also

Exh. 43 (HSI 2012 Search and Seizure Handbook) at § 11.1, Bates 1224 (requiring

reasonable suspicion for “partial body search[es]”).

                b.      X-ray or body cavity searches. Exh. 14 (ICE 30(b)(6) depo.) at

278:18– 279:11, 279:13–20; Exh. 43 (HSI 2012 Search and Seizure Handbook) at

§10.9, Bates 1219. A destructive search of a vehicle or other object. Exh. 43 (HSI

2012 Search and Seizure Handbook) at §11.1, Bates 1224.

        Defendants’ Response: No dispute, except to dispute that this is a material

        fact since the Amended Complaint does not contain a claim for relief

        involving reasonable suspicion.

        Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a

        material fact because it is the application of the Fourth Amendment balancing

        test. See Pl. Br. at Part I.A.2.c. This is also a material fact because, should the

        Court determine that a warrant is not required, it may require reasonable

        suspicion. See Pl. Br. at Part I.C.

   V.       Plaintiffs’ Experiences at the Border

        Defendants’ General Response: Defendants dispute that any of the facts below

        relating to Plaintiffs’ experiences at the border are material to the Plaintiffs’ First and

        Fourth Amendment facial challenges. To the extent these facts are material it would



                                               72
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 73 of 99
       only be to their standing to bring this lawsuit.

       Plaintiffs’ General Reply: The facts below relating to Plaintiffs’ experiences at the

       border are material to Plaintiffs’ standing, and as noted are also material to Plaintiffs’

       First and Fourth Amendment claims.

       A.      Past Border Searches of Devices

               1.      Ghassan and Nadia Alasaad

       120.    Plaintiffs Ghassan and Nadia Alasaad are U.S. citizens who reside in

Massachusetts and are married to each other. Exh. 1 (G. Alasaad Dec.) at ¶¶ 2–4; Exh. 2 (N.

Alasaad Dec.) at ¶¶ 2–4. He works as a limousine driver, and she is a nursing student. Exh.

1 (G. Alasaad Dec.) at ¶ 1; Exh. 2 (N. Alasaad Dec.) at ¶ 1.

       Defendants’ Response: No dispute that Plaintiffs Ghassan and Nadia Alasaad made

       these statements, but dispute they are material facts.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

       to the extent that it supports Plaintiffs’ standing. See Pl. Br. at Part IV.

       121.    On January 12, 2017, they returned by car to the United States at Highgate

Springs, Vermont. Exh. 1 (G. Alasaad Dec.) at ¶ 5; Exh. 2 (N. Alasaad Dec.) at ¶ 5.

Ghassan Alasaad was traveling with an unlocked Samsung Note smartphone. Exh. 1 (G.

Alasaad Dec.) at ¶ 5. Nadia Alasaad was traveling with a locked iPhone 7 smartphone. Exh.

2 (N. Alasaad Dec.) at ¶ 5. CBP officers conducted a manual search of Mr. Alasaad’s

phone. Exh. 2 (N. Alasaad Dec.) at ¶ 8; Exh. 1 (G. Alasaad Dec.) at ¶ 7; Exhs. 15 & 16

(Answer and Complaint) at ¶ 65. CBP officers later searched Ms. Alasaad’s phone. Exh. 47

(EMR) at Bates 337–38, 340.

       Defendants’ Response: The referenced exhibits indicate that encounter occurred

       on July 12, 2017, not January. Further dispute that these facts are material.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. Plaintiffs admit that



                                              73
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 74 of 99
          the encounter occurred on July 12, 2017. This is a material fact to the extent that it

          supports Plaintiffs’ standing, and the Fourth Amendment device search and

          confiscation claims. See Pl. Br. Part IV and at pp. 11, 23.

          122.    Nadia Alasaad objected to the search of her phone on the ground that she

   wears a headscarf in public in accordance with her religious beliefs, and she had photos in

   her phone of herself without a headscarf on and of her daughters that she did not want any

   CBP officers, especially male officers, to view. Exh. 2 (N. Alasaad Dec.) at ¶¶ 10, 13.

          Defendants’ Response: No dispute, except dispute that this fact is material.

          Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

          to the extent that it supports Plaintiffs’ standing, their First Amendment claim, and

          their Fourth Amendment device search claim. See Pl. Br. at Parts III & IV and at p.

          11.

           123.   On August 28, 2017, Nadia Alasaad arrived at John F. Kennedy

International Airport with her 11-year-old daughter. Id. at ¶ 19. Her daughter was traveling

with a locked iPhone 6+ smartphone. Id. CBP officers searched Nadia Alasaad’s handbag,

where they found the smartphone that her daughter was using. Id. at ¶ 20; Exhs. 15 & 16

(Answer and Complaint) at ¶ 74. CBP officers searched the phone. Exhs. 15 & 16 (Answer

and Complaint) at ¶ 76.

       Defendants’ Response: No dispute, except dispute that this fact is material.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact to

       the extent that it supports Plaintiffs’ standing and their Fourth Amendment device

       search claim. See Pl. Br. at Part IV and at p. 11.

                  2.      Suhaib Allababidi

           124.   Plaintiff Suhaib Allababidi is a U.S. citizen who resides in Texas. Exh. 3

   (Allababidi Dec.) at ¶¶ 2–3. He owns and operates a business that sells security technology.



                                                 74
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 75 of 99
Id. at ¶ 1.

         Defendants’ Response: No dispute that Plaintiff Allababidi made these statements in

         his declaration, but dispute they are material.

        Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

        to the extent that it supports Plaintiffs’ standing. See Pl. Br. at Part IV.

          125. On January 24, 2017, Allababidi returned to Dallas, Texas, after an

international trip. Id. at ¶ 4; Exhs. 15 & 16 (Answer and Complaint) at ¶ 77. He was

traveling with a locked Samsung S7 Edge smartphone and an unlocked iPhone smartphone.

Exh. 3 (Allababidi Dec.) at ¶ 4. A CBP officer seized and manually searched Allababidi’s

unlocked iPhone for at least 20 minutes. Id. at ¶ 5. After Allababidi declined to provide the

password to his locked Samsung phone, CBP officers confiscated both phones in order to

conduct an “examination.” Id. at ¶ 6; Exhs. 15 & 16 (Answer and Complaint) at ¶¶ 79–80;

Exh. 17 (Detention Notice and Custody Receipt) at Pls. Bates 62; see also Exh. 47

(Detention Notice and Custody Receipt) at Bates 107.

        Defendants’ Response: Do not dispute that Plaintiff Allababidi’s phones were

        initially searched by CBP and then detained for further examination by an ICE

        Special Agent as indicated by the signature and organization listed on the cited

        Detention and Custody Receipt (Ex. 17). Further dispute this is a material fact.

        Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

        to the extent that it supports Plaintiffs’ standing and their Fourth Amendment device

        search claim. See Pl. Br. at Part IV and at p. 11.

                3.        Sidd Bikkannavar

        126.    Sidd Bikkannavar is a U.S. citizen and a resident of California. Exh. 4

(Bikkannavar Dec.) at ¶¶ 2–3. He is an optical engineer at NASA’s Jet Propulsion

Laboratory. Id. at ¶ 1.



                                               75
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 76 of 99
       Defendants’ Response: No dispute that Plaintiff Bikkannavar made these

       statements in his declaration, but dispute they are material.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

       to the extent that it supports Plaintiffs’ standing. See Pl. Br. at Part IV.

       127.    On January 31, 2017, Bikkannavar flew into Houston, Texas, after an

international trip. Id. at ¶ 4. He was traveling with a locked Samsung Galaxy Note 5

smartphone. Id. CBP officers searched Bikkannavar’s phone for 19 minutes. Exh. 47 (EMR)

at Bates 621. Afterwards, a CBP officer stated they had used “algorithms” to search the

phone. Exh. 4 (Bikkannavar Dec.) at ¶ 12.

       Defendants’ Response: No dispute that Plaintiff Bikkannavar made these

       statements in his declaration, but dispute that this correctly characterizes paragraph

       12 of the declaration. Further dispute that these facts are material.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. Bikkannavar’s

       declaration at paragraph 12 states in full: “After about 30 minutes, the officer

       returned the phone to me and informed me that officers had used ‘algorithms’ to

       search the contents of the phone, which I understood to mean that they used one or

       more forensic tools.” Exh. 4, ECF No. 91-3 (Bikkannavar Dec.) at ¶ 12. While

       Defendants’ Electronic Media Report (“EMR”) states that the device search itself

       took 19 minutes, Exh. 47 (filed under seal) (EMR) at Bates 621, Bikkannavar

       testified that the phone was returned to him after about 30 minutes. This is a

       material fact to the extent that it supports Plaintiffs’ standing and their Fourth

       Amendment device search claim. See Pl. Br. at Part IV and at p. 11.

       4.      Jérémie Dupin

       128.    Jérémie Dupin is a lawful permanent resident who resides in Massachusetts.

Exh. 5 (Dupin Dec.) at ¶ 2–3. He is a journalist. Id. at ¶ 1.



                                              76
      Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 77 of 99
         Defendants’ Response: No dispute that Plaintiff Dupin made these statements in

         his declaration but dispute they are material.

         Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

         to the extent that it supports Plaintiffs’ standing and their First Amendment claim.

         See Pl. Br. at Part III & IV.

         129.    On December 22, 2016, Dupin flew to Miami, Florida after an international

trip. Id. at ¶ 4. He was traveling with a locked iPhone 5 smartphone, which he used for his

journalism work. Id. A CBP Officer conducted a basic search of Dupin’s phone for about 15

minutes. Exhs. 15 & 16 (Answer and Complaint) at ¶ 90. See also Exh. 47 (EMR) at Bates

689; Exh. 5 (Dupin Dec.) at ¶ 8.

         Defendants’ Response: No dispute that Plaintiff Dupin made these statements in his

         declaration, but dispute they are material.

         Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

         to the extent that it supports Plaintiffs’ standing, their First Amendment claim, and

         their Fourth Amendment device search claim. See Pl. Br. at Part III & IV and at p.

         11.

         130.    On December 23, 2016, Dupin traveled by bus with his seven-year-old

daughter from Montreal to New York City. He carried the same locked iPhone. Exh. 5

(Dupin Dec.) at ¶ 11. At the U.S. border customs checkpoint, a CBP officer took the

phone into another room for approximately four hours. Id. at ¶¶ 12–15. CBP searched it.

Exhs. 15 & 16 (Answer and Complaint) at ¶¶ 94, 96; see also Exh. 47 (EMR) at Bates

690–91. An officer periodically returned to ask Dupin questions about the contents of his

phone. Dupin. Exh. 5 (Dupin Dec.) at ¶ 15; Exhs. 15 & 16 (Answer and Complaint) at ¶

96.

      Defendants’ Response: No dispute that Plaintiff Dupin made these statements in his



                                               77
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 78 of 99
    declaration, but dispute they are material, but dispute that the records show that his phone

    was taken out of the room. See Ex.47 at Bates 711. Further dispute that these facts are

    material.

    Plaintiffs’ Reply: Defendants do not raise a genuine dispute. The records are silent as to

    whether Dupin’s phone was taken out of the room. Exh. 47 (filed under seal) at Bates

    691, 711. However, Dupin testified to this fact in his sworn declaration. Exh. 5, ECF No.

    91-4 (Dupin Dec.) at ¶ 8. This is a material fact to the extent that it supports Plaintiffs’

    standing and their First Amendment claim. See Pl. Br. at Part III & IV.

                 5.      Aaron Gach

        131.     Aaron Gach is a U.S. citizen who resides in California. Exh. 6 (Gach Dec.) at

¶¶ 2–3. He is an artist. Id. at ¶ 1.

        Defendants’ Response: No dispute that Plaintiff Gach made these statements in his

        declaration but dispute they are material.

        Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

        to the extent that it supports Plaintiffs’ standing. See Pl. Br. at Part IV.

        132.     On February 23, 2017, Gach arrived at San Francisco International Airport

after an international trip. Id. at ¶ 4. Gach traveled with a locked iPhone SE smartphone. Id.

CBP searched it. Exhs. 15 & 16 (Answer and Complaint) at ¶¶ 102–03; Exh. 47 (EMR) at

Bates 714– 15.

        Defendants’ Response: No dispute that Plaintiff Gach made these statements in his

        declaration, but dispute they are material.

        Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

        to the extent that it supports Plaintiffs’ standing and their Fourth Amendment

        device search claim. See Pl. Br. Part IV and at p. at 11.




                                               78
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 79 of 99
               6.      Ismail Abdel-Rasoul aka Isma’il Kushkush

       133.    Isma’il Kushkush is a U.S. citizen who resides in Virginia. Exh. 7

(Kushkush Dec.) at ¶¶ 2–3. He is a freelance journalist. Id. at ¶ 1.

       Defendants’ Response: No dispute that Plaintiff Kushkush made these statements in

       his declaration, but dispute they are material.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

       to the extent that it supports Plaintiffs’ standing and their First Amendment claim.

       See Pl. Br. at Part III & IV.

       134.    On March 18, 2013, Kushkush arrived at Washington Dulles International

Airport after an international trip. Exh. 47 (EMR) at Bates 913. At Washington Dulles, CBP

officers searched Kushkush’s Blackberry Bold cell phone, two electronic storage media, and

two SIM cards. Id. at Bates 913–14.

       Defendants’ Response: No dispute that Plaintiff KushKush made these statements

       in his declaration, but dispute they are material.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

       to the extent that it supports Plaintiffs’ standing and their Fourth Amendment

       device search claim. See Pl. Br. Part IV and at p. at 11.

       135.    On July 30, 2017, Kushkush entered the United States at Highgate

Springs, Vermont, via bus from Canada. Exh. 7 (Kushkush Dec.) at ¶ 14. He was

carrying a locked iPhone 7 smartphone. Id. CBP officers conducted a manual search of

Kushkush’s phone for about one hour. Exhs. 15 & 16 (Answer and Complaint) at ¶

117. See also Exh. 47 (TECS records) at Bates 304, 332–33; Exh. 47 (HSI Report of

Investigation) at Bates 105.

       Defendants’ Response: No dispute that Plaintiff KushKush made these

       statements in his declaration, but dispute they are material.



                                              79
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 80 of 99
       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

       to the extent that it supports Plaintiffs’ standing and their Fourth Amendment

       device search claim. See Pl. Br. at Part IV and at p. 11.

               7.      Zainab Merchant

       136.    Zainab Merchant is a U.S. citizen who resides in Toronto, Canada. Exh.

8 (Merchant Dec.) at ¶¶ 2–3. She is a writer, graduate student, and the founder and

editor of a media website. Id. at ¶ 1.

       Defendants’ Response: No dispute that Plaintiff Merchant made these statements in

       her declaration, but dispute they are material.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

       to the extent that it supports Plaintiffs’ standing. See Pl. Br. at Part IV.

       137.    On March 5, 2017, Merchant arrived at the Toronto airport for a flight to

Orlando. Id. at ¶ 4. She traveled with a locked Samsung smartphone. Id. CBP searched

Merchant’s phone. Exhs. 15 & 16 (Answer and Complaint) at ¶ 135. See also Exh. 47 (EMR)

at Bates 754. The search lasted 25 minutes. Exh. 47 (EMR) at Bates 754.

       Defendants’ Response: No dispute that Plaintiff Merchant made these statements in

       her declaration, but dispute they are material.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

       to the extent that it supports Plaintiffs’ standing and their Fourth Amendment

       device search claim. See Pl. Br. at Part IV and at p. 11.

       138.    CBP officers questioned her about her religious affiliation and her blog,

including asking her about an article she had written on the blog that described a

previous border crossing experience. Exh. 8 (Merchant Dec.) at ¶ 11.

       Defendants’ Response: No dispute that Plaintiff Merchant made this statement in

       her declaration, but dispute it accurately characterizes the encounter and refer the



                                              80
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 81 of 99
        Court to Ex. 47, Bates 766. Further dispute this fact is material.

        Plaintiffs’ Reply: Defendants do not raise a genuine dispute. The records

        Defendants cite are silent as to whether CBP officers questioned Merchant about her

        religious affiliation and her blog. Exh. 47 (filed under seal) at Bates 766. However,

        Merchant has testified to these facts in her sworn declaration. Exh. 8, ECF No. 91-7

        (Merchant Dec.) at ¶ 11. This is a material fact to the extent that it supports

        Plaintiffs’ standing. See Pl. Br. at Part IV.

        139.       Merchant was concerned about CBP officers searching her phone

because she wears a headscarf in public in accordance with her religious beliefs, and the

phone contained pictures of her without her headscarf that she did not want officers to

see. Id. at ¶ 6.

        Defendants’ Response: No dispute that Plaintiff Merchant expressed this

        concern in her declaration but dispute that the statement accurately characterize

        the encounter and refer the Court to Ex. 47, Bates 766. This concern appears to

        have been expressed in the search conducted on July 7, 2018. See Ex. 47. Bates

        757. Further dispute this fact is material.

        Plaintiffs’ Reply: Defendants do not raise a genuine dispute. The fact discusses

        why Merchant did not want her phone searched rather than if she communicated

        this information to CBP officers. Exh. 8, ECF No. 91-7 (Merchant Dec.) at ¶ 11.

        This is a material fact to the extent that it supports Plaintiffs’ standing, their First

        Amendment claim, and their Fourth Amendment device search claim. See Pl. Br. at

        Part III & IV and at p. 11.

        140.       On April 5, 2018, Merchant arrived in Orlando, Florida, after an international

trip. Exh. 8 (Merchant Dec.) at ¶ 14. She carried a locked Samsung Note 8 smartphone. Id.

CBP officers searched it. Exh. 47 (EMR) at Bates 908.



                                                81
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 82 of 99
           Defendants’ Response: No dispute, except dispute that these facts are

           material.

           Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

           to the extent that it supports Plaintiffs’ standing and their Fourth Amendment

           device search claim. See Pl. Br. at Part IV and at p. 11.

           141.   On July 7, 2018, Merchant arrived in Fort Lauderdale, Florida, after an

international trip. Exh. 8 (Merchant Dec.) at ¶ 22. She carried a locked Samsung Note 8

smartphone. Id. A CBP officer searched Merchant’s phone for about 15 minutes. Exh. 47

(EMR) at Bates 755, 758.

           Defendants’ Response: No dispute, except dispute that these facts are material.

           Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact

           to the extent that it supports Plaintiffs’ standing and their Fourth Amendment

           device search claim. See Pl. Br. at Part IV and at p. 11.

           142.   On September 9, 2018, Merchant traveled from Toronto, Ontario, to Orlando,

Florida. Exh. 8 (Merchant Dec.) at ¶ 27. She carried a locked Samsung Note 8 smartphone.

Id. A CBP officer directed Merchant to turn over her smartphone. Merchant told the officer

that she did not consent to the search and that her device contained attorney-client privileged

communications. Id. at ¶ 28. Nonetheless, “CBP conducted a basic search of Ms.

Merchant’s cell phone,” which lasted about ten minutes. Exh. 24 (Email from Marsha

Edney, Sept. 20, 2018). See also Exh. 47 (EMR) at Bates 759–60. Merchant saw the officer

viewing emails and text messages between herself and her lawyer. Exh. 8 (Merchant Dec.)

at ¶ 31.

           Defendants’ Response: No dispute except to dispute that the third and last

           sentences accurately characterize the encounter and refer the Court to Ex. 47, Bates

           757-58 for an accurate description. Further dispute these facts are material.



                                                 82
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 83 of 99
          Plaintiffs’ Reply: Defendants do not raise a genuine dispute. Defendants’ citation

          to Exh. 47 (filed under seal) at Bates 757–58, relates to the July 7, 2018 border

          device search, and not the September 9, 2018 border device search. This is a

          material fact to the extent that it supports Plaintiffs’ standing, their First

          Amendment claim, and their Fourth Amendment device search claim. See Pl. Br. at

          Part III & IV and at p. 11.

                  8.      Akram Shibly

       143.       Mohammed Akram Shibly is a U.S. citizen who currently lives in Los

   Angeles. Exh. 9 (Shibly Dec.) at ¶¶ 2–3. He is a filmmaker and a graduate student. Id. at ¶ 1.

       Defendants’ Response: No dispute that Plaintiff Shibly made these statements in his

       declaration, but dispute they are material.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact to the

       extent that it supports Plaintiffs’ standing. See Pl. Br. at Part IV.

       144.       On January 1, 2017, Shibly entered the United States at the Lewiston-

Queenston Bridge in New York. Id. at ¶ 4. He was carrying a locked iPhone 6+ smartphone.

Id. A CBP officer searched it. Exhs. 15 & 16 (Answer and Complaint) at ¶ 140. See also Exh.

47 (EMR) at Bates 847, 849. The search lasted 37 minutes. Exh. 47 (EMR) at Bates 847.

       Defendants’ Response: No dispute, except dispute that the facts are material.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact to

       the extent that it supports Plaintiffs’ standing and their Fourth Amendment device

       search claim. See Pl. Br. at Part IV and at p. 11.

                  9.      Matthew Wright

          145.    Matthew Wright is a U.S. citizen who resides in Colorado. Exh. 10 (Wright

   Dec.) at ¶¶ 2–3. He is a computer programmer. Id. at ¶ 1.

       Defendants’ Response: No dispute that Plaintiff Wright made these statements in his



                                                  83
     Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 84 of 99
     declaration, but dispute they are material.

     Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact to the

     extent that it supports Plaintiffs’ standing. See Pl. Br. at Part IV.

        146.    On April 21, 2016, Wright arrived in Denver, Colorado, after an international

trip. Id. at ¶ 5. Wright was traveling with a locked iPhone 6 smartphone, a locked MacBook

Pro laptop, and an unlocked GoPro camera. Id. Wright declined a CBP officer’s demand to

unlock his laptop. As a result, CBP officers confiscated his laptop, phone, and camera. Id. at ¶

6.

     Defendants’ Response: No dispute, except dispute that they are material.

     Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact to

     the extent that it supports Plaintiffs’ standing and their Fourth Amendment device

     search claim. See Pl. Br. at Part IV and at p. 11.

        147.    “CBP extracted and obtained information from Plaintiff Wright’s devices.”

Exhs. 15 & 16 (Answer and Complaint) at ¶ 155. Specifically, an ICE agent “attempted to

image Mr. Wright’s laptop with MacQuisition software, and a CBP forensic scientist

extracted data from the SIM card in Wright’s phone and from his camera.” Exhs. 15 & 16

(Answer and Complaint) at ¶ 44. See also Exh. 25 (June 6, 2016 CBP email) at Pls. Bates

953; Exh. 47 (HSI Digital Forensic Report) Bates 98.

     Defendants’ Response: No dispute, except dispute that they are material.

     Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact to the

     extent that it supports Plaintiffs’ standing. See Pl. Br. at Part IV.

                10.     Diane Maye Zorri

        148.    Diane Maye Zorri is a U.S. citizen who resides in Florida. Exh. 11 (Zorri Dec.)

at ¶¶ 2–3. She is a university professor and a former United States Air Force captain. Id. at ¶

1.



                                                84
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 85 of 99
    Defendants’ Response: No dispute that Plaintiff Zorri made these statements in her

    declaration, but dispute they are material.

    Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material fact to the

    extent that it supports Plaintiffs’ standing. See Pl. Br. at Part IV.

       149.    On June 25, 2017, Zorri arrived in Miami, Florida, after an international trip.

Id. at ¶ 4. Zorri was traveling with a MacBook Pro laptop and an iPhone 7 smartphone, both

locked. Id. CBP searched Zorri’s phone for about 45 minutes. Exhs. 15 & 16 (Answer and

Complaint) at ¶¶ 121, 124. See also Exh. 47 (EMR) at Bates 729, 731.

       Defendants’ Response: No dispute that Plaintiff Zorri made these statements in her

       declaration but Defendants note that the referenced EMR pages (729-731) only

       mention an iPhone. Further dispute these facts are material.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. The Electronic Media

       Report specifically mentions Maye Zorri’s “Apple cell phone.” Exh. 47 (filed under

       seal) (TECS records) at 729. Maye Zorri also testified to both her cell phone and

       laptop being searched. Exh. 11, ECF No. 91-10 (Maye Zorri Decl.) at ¶¶ 5–8.

       Additionally, the EMR states that “All of the electronic devices were returned to the

       traveler.” Exh. 47 (filed under seal) (TECS records) at Bates 731 (emphasis added).

       This is a material fact to the extent that it supports Plaintiffs’ standing and their

       Fourth Amendment device search claim. See Pl. Br. at Part IV and at p. 11.

       B.      Ongoing Retention of Information From Past Device Searches

       150.    Defendants have retained in TECS information its officers observed during

the search of the contents of seven Plaintiffs’ phones: Ghassan Alasaad, Nadia Alasaad,

Bikkannavar, Dupin, Merchant, Shibly, and Zorri. Exh. 26 (Defs. Interrog. Responses) at

#10 (Nadia Alasaad, Bikkannavar, Dupin, Merchant, and Zorri); Exh. 47 (TECS records)

at Bates 340, 351, 355, 359 (Ghassan Alasaad); Exh. 47 (TECS records) at Bates 340,



                                               85
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 86 of 99
351, 355, 359 (Nadia Alasaad); Exh 47 (TECS records) at Bates 691, 711 (Dupin); Exh 47

(TECS records) at Bates 849, 873, 878 (Shibly).

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

       151.      Defendants also have retained information copied from Wright’s

electronic devices.

                 a.     The data extracted from Wright’s devices was stored on three

thumb drives. Exh. 25 (EMR) at Pls. Bates 938.

       Defendants’ Response: No dispute.

       Plaintiffs’ Reply: No dispute.

                 b.     Two months after CBP returned Wright’s devices to him, CBP

continued to retain the thumb drives. Exh. 47 (EMR) at Bates 888; Exh. 47 (log of items

received by CBP laboratory) at Bates 909; Exh. 28 (Def. Privilege Log of 12/7/18)

(describing Bates 909 as “[l]og of items received by CBP laboratory”); Exh. 24 (Email from

Marsha Edney, Nov. 21, 2018) (describing Bates 909 as “a log of items received by a law

enforcement laboratory, and includes a notation of receipt of thumb drives relating to the

inspection of Plaintiff Wright’s electronic devices”).

              Defendants’ Response: Dispute that these facts are material and the inference

              being drawn by the absence of a document showing destruction. Defendants

              aver that all copies of Wright’s data have been deleted. See Declaration of Jenny

              Tsang (Ex. L.). There is no material dispute because this information is uniquely

              with in Defendants’ knowledge and does not matter as a matter of law.

              Plaintiffs’ Reply: No dispute.

                 c.     DHS policy requires that “a record of the destruction [of information

from a traveler’s device] is documented in the TECS Report of Investigation (ROI).” Exh.



                                               86
          Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 87 of 99
    29 (DHS 2009 PIA), at Bates 228. In both civil discovery in this case and in response to a

    FOIA request from Wright, CBP and ICE produced no records showing that the data

    retained on the thumb drives was destroyed. Exh. 12 (Cope Dec.) at ¶¶ 4–5.

            Defendants’ Response: No dispute.

            Plaintiffs’ Reply: No dispute.

            C.      Past Device Confiscations1

                    1.      Ghassan and Nadia Alasaad

            152.    CBP officers retained Ghassan and Nadia Alasaad’s phones after the

    Alasaads left the border area on July 12, 2017. Exh. 1 (G. Alasaad Dec.) at ¶ 15; Exh. 47

    (EMR) at Bates 340.

            Defendants’ Response: Dispute only to the extent that that the undefined term

            “retained” is used. Admit that the phones were detained. Ex. 47 at Bates 340.

            Plaintiffs’ Reply: Defendants do not raise a genuine dispute. Plaintiffs use the term

            “retained” as a synonym for detained or confiscated.

            153.    Ghassan and Nadia Alasaad had to spend approximately $1,000 to

    purchase two new phones. Exh. 1 (G. Alasaad Dec.) at ¶ 17; Exh. 2 (N. Alasaad Dec.) at ¶

    17.

            Defendants’ Response: No dispute that Plaintiffs Ghassan and Nadia Alasaad

            made this statement in their declarations, but dispute that the fact is material.

            Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material

            fact to the extent that it supports Plaintiffs’ standing. See Pl. Br. at Part IV.

            154.    Twelve days after Ghassan and Nadia Alasaad crossed the border, CBP

    officials sent their phones back to them. Exhs. 15 & 16 (Answer and Complaint) at ¶ 72.

1
 Defendants disagree with the use of the term “confiscations” but admit that they do sometimes
detain and/or seize electronic devices.



                                                   87
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 88 of 99
       Defendants’ Response: No dispute, except dispute that it is material.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material

       fact to the extent that it supports Plaintiffs’ standing and their Fourth Amendment

       device confiscation claim. See Pl. Br. at Part IV and at p. 23.

       155.    Soon after receiving his phone from CBP, Ghassan Alasaad attempted to

access certain media files in his WhatsApp application, including videos of his daughter’s

graduation. The phone displayed the message, “Sorry, this media file doesn’t exist on your

internal storage.” This did not occur prior to CBP’s confiscation of the phone. Exh. 1 (G.

Alasaad Dec.) at ¶ 19.

       Defendants’ Response: No dispute that Plaintiff Alassad made these statements in

       his declaration, but Defendants lack knowledge or information to determine if they

       are true or not. Further, dispute that the facts are material.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material

       fact to the extent that it supports Plaintiffs’ standing. See Pl. Br. at Part IV.

               2.        Suhaib Allababidi

       156.    On January 24, 2017, CBP officers detained Allababidi’s unlocked iPhone

and locked Samsung smartphone after he had been permitted to leave the border area. Exhs.

15 & 16 (Answer and Complaint) at ¶¶ 79–80; Exh. 3 (Allababidi Dec.) at ¶ 6.

       Defendants’ Response: No dispute, except dispute that it is material.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material

       fact to the extent that it supports Plaintiffs’ standing. See Pl. Br. at Part IV.

       157.    CBP officers confiscated Allababidi’s unlocked phone even though an

officer had already manually searched the phone and returned it to Allababidi. Exhs. 15 &

16 (Answer and Complaint) at ¶¶ 79–80; Exh. 3 (Allababidi Dec.) at ¶¶ 5–6.

       Defendants’ Response: Dispute only to the extent that the undefined term



                                               88
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 89 of 99
       confiscate is used. Further dispute that this is material.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material

       fact to the extent that it supports Plaintiffs’ standing. See Pl. Br. at Part IV.

       158.    Allababidi had to spend more than $1,000 on replacement phones.

Exh. 3 (Allababidi Dec.) at ¶ 9.

       Defendants’ Response: No dispute that Plaintiff Allababidi made this

       statement in his declaration, but dispute that the fact is material.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material

       fact to the extent that it supports Plaintiffs’ standing. See Pl. Br. at Part IV.

       159.    Allababidi’s phones were sent to the “Regional Computer Forensic

Lab” on February 15, 2017, and then sent to another location on March 3, 2017. Exh.

47 (Detention Notice and Custody Receipt) at Bates 107.

       Defendants’ Response: No dispute, except dispute that it is material.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material

       fact to the extent that it supports Plaintiffs’ standing. See Pl. Br. at Part IV.

       160.    The unlocked iPhone was returned to Allababidi more than two months

after confiscation. Exh. 3 (Allababidi Dec.) at ¶ 7. See also Exh. 47 (Detention Notice

and Custody Receipt) at Bates 107.

       Defendants’ Response: No dispute, except dispute that it is material.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material

       fact to the extent that it supports Plaintiffs’ standing and their Fourth Amendment

       device confiscation claim. See Pl. Br. at Part IV and at p. 23.

       161.    The locked Samsung smartphone was returned to Allababidi on December

13, 2017, more than ten months after confiscation, and just two days before Defendants

moved to dismiss in this case. Exh. 3 (Allababidi Dec.) at ¶ 8; Exh. 32 (Defs. Motion to



                                               89
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 90 of 99
Dismiss) at p. 9.

       Defendants’ Response: No dispute, except dispute that it is material.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material

       fact to the extent that it supports Plaintiffs’ standing and their Fourth Amendment

       device confiscation claim. See Pl. Br. at Part IV and at p. 23.

                3.     Matthew Wright

       162.     CBP officers seized Wright’s smartphone, laptop, and GoPro camera on

April 21, 2016. Exh. 25 (Detention Notice and Custody Receipt) at Pls. Bates 945.

       Defendants’ Response: Dispute only to the extent that that the term “seized” is

       used. Admit that the devices were detained. Ex. 25 at Bates 945.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. Plaintiffs use the term

       “seized” as a synonym for detained or confiscated.

       163.     An officer informed Wright that it might take CBP as long as a year to

return his devices to him. Exh. 10 (Wright Dec.) at ¶ 7.

       Defendants’ Response: No dispute that Plaintiff Wright states this in his

       declaration, but dispute that his is a material fact.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material

       fact to the extent that it supports Plaintiffs’ standing. See Pl. Br. at Part IV.

       164.     Wright spent $2,419.97 for a new laptop and phone. Exh. 10 (Wright Dec.) at

¶ 8. As a computer programmer, Wright’s livelihood depends on these tools. Id.

       Defendants’ Response: No dispute that Plaintiff Wright states this in his declaration,

       but Defendants lack any knowledge of these facts. Further dispute these are material

       facts.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material

       fact to the extent that it supports Plaintiffs’ standing. See Pl. Br. at Part IV.



                                               90
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 91 of 99
          165.    Wright’s electronic devices were transferred between CBP and ICE

   facilities multiple times. Exh. 25 (EMR) at Pls. Bates 936–38.

          Defendants’ Response: No dispute, except dispute that it is material.

          Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material

          fact to the extent that it supports Plaintiffs’ standing. See Pl. Br. at Part IV.

          166.    CBP returned Wright’s electronic devices to him after 56 days, on June 16,

   2016. Exh. 25 (EMR) at Pls. Bates 938; Exh. 10 (Wright Dec.) at ¶ 9.

          Defendants’ Response: No dispute, except dispute that it is material.

          Plaintiffs’ Reply: Defendants do not raise a genuine dispute. This is a material

          fact to the extent that it supports Plaintiffs’ standing and their Fourth Amendment

          device confiscation claim. See Pl. Br. at Part IV and at p. 23.

          D.      Other Recurring Border Scrutiny

       167.       Eight Plaintiffs have been subjected to recurring secondary inspections

during border crossings. Exh. 47 (TECS records) at Bates 338, 348, 350–51, 362–367 (six of

Ghassan Alasaad); Exh. 47 (TECS records) at Bates 338, 350, 363–64 (three of Nadia

Alasaad); Exh. 47 (TECS records) at Bates 586–88, 590, 592–95, 600, 602–04, 606, 608–620

(nine of Allababidi); Exh. 47 (TECS records) at Bates 678, 680–82, 684–85, 688 (seven of

Bikkannavar); Exh. 47 (TECS records) at Bates 704–05, 707–13 (six of Dupin); Exh. 47

(TECS records) at Bates 319-322, 324–25, 327, 329–30, 332–35, 913–15 (eight of Kushkush);

Exh. 47 (TECS records) at Bates 817, 819–22, 824–26, 828–30, 832, 834, 836–39, 841–45

(eight of Merchant); Exh. 47 (TECS records) at Bates 868, 870, 880, 884–85 (four of Shibly).

       Defendants’ Response: Do not dispute that these Plaintiffs have been referred to

       secondary inspections on multiple occasions but dispute that the cited TECS records

       for Nadia Alasaad and Bikkannavar indicate that they were searched 3 or 7 times,

       respectively. Further dispute that this is a material fact.



                                                  91
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 92 of 99
    Plaintiffs’ Reply: Defendants do not raise a genuine dispute. TECS records indicate

    that Nadia Alasaad was subject to three secondary inspections. See Exh. 47 (filed

    under seal) at Bates 338, 350 (July 13, 2017); Bates 363–64 (Feb. 27, 2014); Exh. 48

    (filed under seal) at Bates 360 (Aug. 17, 2015). TECS records indicate that

    Bikkannavar was subject to seven secondary inspections. Exh. 48 (filed under seal) at

    Bates 668, 670 (Aug. 27, 2014); Bates 672 (Aug. 4, 2015); Bates 674, 676 (Jan. 2,

    2016); Bates 686 (Jan. 4, 2004); Bates 687 (July 22, 2005); Exh. 47 (filed under seal)

    at Bates 678, 680–82, 684–85 (Jan. 31, 2017); Bates 688 (Oct. 10, 2008). This is a

    material fact to the extent that it supports Plaintiffs’ standing. See Pl. Br. at Part IV.

       168.    Seven Plaintiffs are subjected to recurring bag searches at the border. Exh.

47 (TECS records) at Bates 348, 365–66 (three of Ghassan Alasaad); Exh. 47 (TECS

records) at Bates 348, 910–11 (two of Nadia Alasaad); Exh. 47 (TECS records) at Bates

395–96, 593, 602– 03 (three of Allababidi in 2017 alone); Exh. 47 (TECS records) at Bates

709–10, 713 (three of Dupin); Exh. 47 (TECS records) at Bates 299, 306, 915 (three of

Kushkush); Exh. 47 (TECS records) at Bates 766, 824–26, 828, 830, 832, 838–39, 843, 845

(six of Merchant); Exh. 47 (TECS records) at Bates 868, 875, 880 (three of Shibly).

       Defendants’ Response: Do not dispute that these Plaintiffs have been subject to at

       least one bag search at the border but dispute that the cited TECS records for

       Ghassan Alasaad, Nadia Alasaad and Dupin indicate that their bags were searched

       3, 2 and 3 times respectively. Further dispute that this is a material fact.

       Plaintiffs’ Reply: Defendants do not raise a genuine dispute. TECS records

       indicate that Ghassan Alasaad was subject to three bag searches. See Exh. 47 (filed

       under seal) at Bates 348 (July, 12, 2017); Bates 365 (Sept. 7, 2006); Bates 366

       (Dec. 12, 2005). TECS records indicate that Nadia Alasaad was subject to at least

       one bag search. See id. at Bates 910–11 (Aug. 28, 2017). TECS records indicate



                                               92
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 93 of 99
       that Dupin was subject to three bag searches. See id. at Bates 709 (Dec. 22, 2016);

       Bates 710 (Dec. 23, 2016); Bates 713 (March 6, 2017). This is a material fact to the

       extent that it supports Plaintiffs’ standing. See Pl. Br. at Part IV.

       E.      Regular International Travel, Past and Future

               1.      Ghassan and Nadia Alasaad

       169.    Ghassan Alasaad has returned to the United States from an international

trip at least 13 times since January 1, 2013. Exh. 1 (G. Alasaad Dec.) at ¶ 22. Nadia

Alasaad has done so at least 15 times during this period. Exh. 2 (N. Alasaad Dec.) at ¶ 27.

       Defendants’ Response: No dispute that Plaintiffs Ghassan and Nadia Alasaad

       made these statements in their declarations.

       Plaintiffs’ Reply: No dispute.

       170.    Ghassan and Nadia Alasaad intend to continue traveling internationally for

personal reasons, and will carry electronic devices with them when they do so. Exh. 2 (N.

Alasaad Dec.) at ¶¶ 26, 28; Exh. 1 (G. Alasaad Dec.) at ¶¶ 21, 23. For example, in the

summer of 2019, they intend to travel to Egypt, Jordan, and/or Turkey. Exh. 1 (G. Alasaad

Dec.) at ¶ 24; Exh. 2 (N. Alasaad Dec.) at ¶ 29. Likewise, during the summer of 2019, Nadia

Alasaad may travel to Canada. Exh. 2 (N. Alasaad Dec.) at ¶ 30.

       Defendants’ Response: No dispute that Plaintiffs Ghassan and Nadia Alasaad made

       these statements in their declarations but Defendants lack knowledge of their future

       travel plans.

       Plaintiffs’ Reply: No dispute.

               2.      Suhaib Allababidi

       171.    Allababidi has returned to the United States from an international trip at

least seven times since January 1, 2013. Exh. 3 (Allababidi Dec.) at ¶ 12.

       Defendants’ Response: No dispute that Plaintiff Allababidi made this



                                              93
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 94 of 99
        statement in his declaration.

        Plaintiffs’ Reply: No dispute.

        172.     Allababidi intends to continue traveling internationally for business and

personal reasons, and will carry electronic devices with him when he does so. Id. at ¶¶ 11,

13. For example, he has reserved flights to Turkey in May and home in July of this year,

and he may visit China later this year. Id. at ¶¶ 14–15.

        Defendants’ Response: No dispute that Plaintiff Allababidi made this statement in

        his declaration but Defendants lack knowledge of his future travel plans.

        Plaintiffs’ Reply: No dispute.

                 3.     Sidd Bikkannavar

        173.     Bikkannavar has returned to the United States from an international trip at

least 36 times since January 1, 2013. Exh. 4 (Bikkannavar Dec.) at ¶ 17.

        Defendants’ Response: No dispute that Plaintiff Allababidi made this statement

        in his declaration.

        Plaintiffs’ Reply: No dispute.

        174.     Bikkannavar intends to continue traveling internationally for personal

reasons, and will carry electronic devices with him when he does so. Exh. 4 (Bikkannavar

Dec.) at ¶¶ 16, 18. For example, he plans to take eight international trips by September

2020 to participate in solar car races and related activities. Id. at ¶ 19.

        Defendants’ Response: No dispute that Plaintiff BIkkannavar made this

        statement in his declaration but Defendants lack knowledge of his future travel

        plans.

        Plaintiffs’ Reply: No dispute.

                 4.     Jérémie Dupin

        175.     Dupin has returned to the United States from an international trip at least 21



                                                94
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 95 of 99
times since January 1, 2013. Exh. 5 (Dupin Dec.) at ¶ 19.

        Defendants’ Response: No dispute that Plaintiff Dupin made this statement in his

        declaration.

        Plaintiffs’ Reply: No dispute.

        176.    Dupin intends to continue traveling internationally for business and personal

reasons, and will carry electronic devices with him when he does so. Id. at ¶¶ 18, 20. For

example, he intends to visit his daughter in Canada. Id. at ¶ 21. Also, as a journalist, he

intends to travel to Haiti in May or June of 2019, and he may travel to Venezuela later this

year. Id. at ¶ 22.

        Defendants’ Response: No dispute that Plaintiff Dupin made this statement in his

        declaration but Defendants lack knowledge of his future travel plans.

        Plaintiffs’ Reply: No dispute.

                5.     Aaron Gach

        177.    Gach has returned to the United States from an international trip at least

seven times since January 1, 2013. Exh. 6 (Gach Dec.) at ¶ 14.

        Defendants’ Response: No dispute that Plaintiff Gach made this statement in

        his declaration.

        Plaintiffs’ Reply: No dispute.

        178.    Gach intends to continue traveling internationally for business and

personal reasons, and will carry electronic devices with him when he does so. Id. at ¶¶

13, 15. For example, he has purchased airline tickets to Germany in June and home in

July. Id. at ¶ 16.

        Defendants’ Response: No dispute that Plaintiff Gach made this statement in

        his declaration but Defendants lack knowledge of his future travel plans.

        Plaintiffs’ Reply: No dispute.



                                              95
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 96 of 99
                6.         Isma’il Kushkush

        179.    Kushkush has returned to the United States from an international trip at least

eight times since January 1, 2013. Exh. 7 (Kushkush Dec.) at ¶ 22.

        Defendants’ Response: No dispute that Plaintiff KushKush made this statement in

        his declaration.

        Plaintiffs’ Reply: No dispute.

        180.    Kushkush intends to continue traveling internationally for his journalism

and for personal reasons, and will carry electronic devices with him when he does so. Id. at

¶¶ 21, 23.

        Defendants’ Response: No dispute that Plaintiff KushKush made this statement in

        his declaration but Defendants lack knowledge of his future travel plans.

        Plaintiffs’ Reply: No dispute.

                7.      Zainab Merchant

        181.    Merchant has returned to the United States from an international trip at

least 12 times since January 1, 2013. Exh. 8 (Merchant Dec.) at ¶ 35.

        Defendants’ Response: No dispute that Plaintiff Merchant made this statement in

        her declaration.

        Plaintiffs’ Reply: No dispute.

        182.    Merchant intends to continue traveling internationally for professional and

personal reasons, and will carry electronic devices with her when she does so. Id. at ¶¶ 34,

36. For example, from now through May 2020, she plans to periodically travel from her

current residence in Canada to her university in Boston in order to complete graduate

studies. Id. at ¶ 37.

        Defendants’ Response: No dispute that Plaintiff Merchant made this statement in

        her declaration but Defendants lack knowledge of her future travel plans.



                                              96
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 97 of 99
       Plaintiffs’ Reply: No dispute.

               8.     Akram Shibly

       183.    Shibly has returned to the United States from an international trip at least 18

times since January 1, 2013. Exh. 9 (Shibly Dec.) at ¶ 18.

       Defendants’ Response: No dispute that Plaintiff Shibly made this statement in his

       declaration.

       Plaintiffs’ Reply: No dispute.

       184.    Shibly plans to continue traveling internationally for business and

personal reasons, and will carry electronic devices with him when he does so. Id. at

¶¶ 17, 19.

       Defendants’ Response: No dispute that Plaintiff Shibly made this statement

       in his declaration but Defendants lack knowledge of his future travel plans.

       Plaintiffs’ Reply: No dispute.

               9.     Matthew Wright

       185.    Wright has returned to the United States from an international trip at

least 22 times since January 1, 2013. Exh. 10 (Wright Dec.) at ¶ 16.

       Defendants’ Response: No dispute that Plaintiff Wright made this statement in

       his declaration.

       Plaintiffs’ Reply: No dispute.

       186.    Wright plans to continue traveling internationally for personal reasons, and

will carry electronic devices with him when he does so. Id. at ¶¶ 15, 17.

       Defendants’ Response: No dispute that Plaintiff Wright made these statements in

       his declaration, but Defendants lack knowledge of his future travel plans.

       Plaintiffs’ Reply: No dispute.

       187.    Wright attends ultimate Frisbee tournaments outside the United States



                                             97
    Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 98 of 99
regularly, and has attended a tournament in Portugal in June or July each year for the past

five years. Wright’s brother lives in Scotland, and it is common for him to take at least one

trip a year to visit him there or elsewhere in Europe. Wright also has a group of friends

who enjoy travel and Wright typically plans a trip or two abroad each year. Id. at ¶ 17.

Wright has booked plane tickets for one international trip from June 24, 2019 through July

1, 2019. Id. at ¶ 18.

        Defendants’ Response: No dispute that Plaintiff Wright made these statements in

        his declaration but Defendants lack knowledge of his future travel plans.

        Plaintiffs’ Reply: No dispute.

                10.      Diane Maye Zorri

        188.    Zorri has returned to the United States from an international trip at least 10

times since January 1, 2013. Exh. 11 (Zorri Dec.) at ¶ 11.

        Defendants’ Response: No dispute that Plaintiff Zorri makes this statement in her

        declaration.

        Plaintiffs’ Reply: No dispute.

        189.    Zorri plans to continue traveling internationally for professional and

personal reasons, and will carry electronic devices with her when she does so. Id. at ¶¶ 10,

12. For example, it is significantly possible that Zorri will travel to Italy in June or July

2019, and Zorri has tentative plans to attend conferences in Europe in June and November

2019. Id. at ¶¶ 13–14.

        Defendants’ Response: No dispute that Plaintiff Zorri makes this statement in her

        declaration but Defendants lack knowledge of her future travel plans.

        Plaintiffs’ Reply: No dispute.




                                               98
       Case 1:17-cv-11730-DJC Document 99-1 Filed 07/03/19 Page 99 of 99
Respectfully submitted:                                           Dated: July 3, 2019

Adam Schwartz *                  /s/ Esha Bhandari                  Jessie J. Rossman
Sophia Cope*                     Esha Bhandari*                     BBO #670685
Saira Hussain*                   Hugh Handeyside*                   Matthew R. Segal
ELECTRONIC FRONTIER              Nathan Freed Wessler*              BBO #654489
FOUNDATION                       AMERICAN CIVIL                     AMERICAN CIVIL
815 Eddy Street                  LIBERTIES UNION                    LIBERTIES UNION
San Francisco, CA 94109          FOUNDATION                         FOUNDATION OF
(415) 436-9333 (phone)           125 Broad Street,                  MASSACHUSETTS
(415) 436-9993 (fax)             18th Floor                         211 Congress Street
adam@eff.org                     New York, NY 10004                 Boston, MA 02110
sophia@eff.org                   (212) 549-2500 (phone)             (617) 482-3170 (phone)
saira@eff.org                    (212) 549-2583 (fax)               (617) 451-0009 (fax)
                                 ebhandari@aclu.org                 jrossman@aclum.org
                                 hhandeyside@aclu.org               msegal@aclum.org
                                 nwessler@aclu.org

                                                                    *Admitted pro hac vice
                                                                    Counsel for Plaintiffs


                                CERTIFICATE OF SERVICE

       I certify that on July 3, 2019, a copy of the foregoing was filed electronically via the

Court’s ECF system, which effects service upon counsel of record.


                                                      /s/ Esha Bhandari

                                                      Esha Bhandari




                                                99
